Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

among

ENDURANCE SPECIALTY HOLDINGS LTD.,

VARIOUS DESIGNATED SUBSIDIARY BORROWERS, VARIOUS LENDING INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A.

as ADMINISTRATIVE AGENT

 

 

Dated as of March 23, 2016

 

 

$450,000,000

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC, as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as SYNDICATION AGENT

and

LLOYDS TSB BANK PLC, BANK OF MONTREAL, DEUTSCHE BANK AG NEW YORK

BRANCH, AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

BARCLAYS BANK PLC,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1. Amount and Terms of Credit      1            1.01  

Letters of Credit

     1    1.02  

Letter of Credit Requests

     6    1.03  

Agreement to Repay Letter of Credit Drawings

     6    1.04  

Increased Costs

     7    1.05  

Letter of Credit Expiration Extensions

     8    1.06  

Changes to Stated Amount

     9    1.07  

Representations and Warranties of Lenders

     9    1.08  

Existing Non-Fronted Letters of Credit

     9    1.09  

Fronted Letter of Credit Participations

     12    1.10  

Default Interest

     14    1.11  

Change of Lending Office

     14    1.12  

Replacement of Lenders

     14    1.13  

Designated Subsidiary Borrowers

     16    1.14  

Additional Commitments

     17    1.15  

Non-Continuing Lenders

     18    SECTION 2. Fees; Commitments      19    2.01  

Fees

     19    2.02  

Voluntary Reduction of Commitments

     20    2.03  

Termination or Mandatory Reduction of Commitments

     20    SECTION 3. Payments      20    3.01  

[Reserved]

     20    3.02  

Mandatory Repayments

     20    3.03  

Method and Place of Payment

     21    3.04  

Net Payments

     21    SECTION 4. Conditions Precedent      25    4.01  

Conditions Precedent to the Effective Date

     25    4.02  

Conditions Precedent to All Letters of Credit

     28    SECTION 5. Representations, Warranties and Agreements      29    5.01
 

Corporate Status

     29    5.02  

Corporate Power and Authority

     30    5.03  

No Contravention of Laws, Agreements or Organizational Documents

     30    5.04  

Litigation and Contingent Liabilities

     30    5.05  

Use of Proceeds; Margin Regulations

     31    5.06  

Approvals

     31    5.07  

Investment Company Act

     31    5.08  

True and Complete Disclosure; Assumptions

     31    5.09  

Financial Condition; Financial Statements

     31    5.10  

Tax Returns and Payments

     32   

 

i



--------------------------------------------------------------------------------

         Page   5.11  

[Reserved]

     32    5.12  

Subsidiaries

     32    5.13  

Capitalization

     32    5.14  

Indebtedness

     32    5.15  

Compliance with Statutes, etc

     32    5.16  

Insurance Licenses

     33    5.17  

Security Documents

     33    5.18  

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

     33    5.19  

EEA Financial Institutions

     33    SECTION 6. Affirmative Covenants      33    6.01  

Information Covenants

     34    6.02  

Books, Records and Inspections

     36    6.03  

Insurance

     36    6.04  

[Reserved]

     36    6.05  

Maintenance of Existence

     36    6.06  

Compliance with Statutes, etc

     36    6.07  

[Reserved]

     36    6.08  

Maintenance of Property

     37    6.09  

Maintenance of Licenses and Permits

     37    6.10  

Claims Paying Ratings

     37    6.11  

End of Fiscal Years; Fiscal Quarters

     37    6.12  

Borrowing Base Requirement

     37    6.13  

Further Assurances

     37    SECTION 7. Negative Covenants      37    7.01  

Changes in Business

     38    7.02  

Consolidations, Amalgamations, Mergers and Sales of Assets

     38    7.03  

Liens

     39    7.04  

[Reserved]

     41    7.05  

[Reserved]

     41    7.06  

Dissolution

     41    7.07  

[Reserved]

     41    7.08  

Transactions with Affiliates

     41    7.09  

Maximum Leverage Ratio

     42    7.10  

[Reserved]

     42    7.11  

Private Act

     42    7.12  

Restrictions on Transfers

     42    7.13  

Investment Grade Nonconvertible Corporate Bonds

     42    7.14  

Use of Proceeds

     42    SECTION 8. Events of Default      43    8.01  

Payments

     43    8.02  

Representations, etc

     43    8.03  

Covenants

     43    8.04  

Default Under Other Agreements

     43    8.05  

Bankruptcy, etc

     44   

 

ii



--------------------------------------------------------------------------------

         Page   8.06  

ERISA

     44    8.07  

Judgments

     45    8.08  

Insurance Licenses

     45    8.09  

Parent Borrower Guaranty

     45    8.10  

Security Documents

     46    8.11  

Ownership

     46    SECTION 9. Definitions      47    SECTION 10. The Agents      69   
10.01  

Appointment

     69    10.02  

Delegation of Duties

     69    10.03  

Exculpatory Provisions

     69    10.04  

Reliance by Agents

     70    10.05  

Notice of Default

     70    10.06  

Non-Reliance

     71    10.07  

Indemnification

     71    10.08  

The Agents in Their Individual Capacities

     71    10.09  

Successor Agents

     72    SECTION 11. Miscellaneous      73    11.01  

Payment of Expenses, etc

     73    11.02  

Right of Setoff

     73    11.03  

Notices

     74    11.04  

Benefit of Agreement

     74    11.05  

No Waiver; Remedies Cumulative

     76    11.06  

Payments Pro Rata

     76    11.07  

Calculations; Computations

     77    11.08  

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE

     78    11.09  

Counterparts

     79    11.10  

Headings Descriptive

     79    11.11  

Amendment or Waiver

     79    11.12  

Survival

     80    11.13  

[Reserved]

     80    11.14  

Confidentiality

     80    11.15  

WAIVER OF JURY TRIAL

     81    11.16  

Register

     81    11.17  

USA Patriot Act

     81    11.18  

Termination

     82    11.19  

No Third Party Beneficiaries

     82    11.20  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     82    SECTION 12. Parent Borrower Guaranty      82    12.01  

The Guaranty

     82    12.02  

Bankruptcy

     83    12.03  

Nature of Liability

     83   

 

iii



--------------------------------------------------------------------------------

         Page   12.04  

Independent Obligation

     83    12.05  

Authorization

     84    12.06  

Reliance

     85    12.07  

Subordination

     85    12.08  

Waiver

     85   

 

iv



--------------------------------------------------------------------------------

 

ANNEX I  

List of Lenders and Commitments

   ANNEX II  

Lender Addresses

   ANNEX III  

Subsidiaries

   ANNEX IV  

[Reserved]

   ANNEX V  

Indebtedness

   ANNEX VI  

Liens

   ANNEX VII  

Existing Letters of Credit

   EXHIBIT A  

[Reserved]

   EXHIBIT B  

[Reserved]

   EXHIBIT C  

Form of Letter of Credit Request

   EXHIBIT D-1  

Form of Section 3.04(b)(ii) Certificate (Non-U.S. Lenders; non-partnerships)

   EXHIBIT D-2  

Form of Section 3.04(b)(ii) Certificate (Foreign Participants; non partnerships)

   EXHIBIT D-3  

Form of Section 3.04(b)(ii) Certificate (Foreign Participants; partnerships)

   EXHIBIT D-4  

Form of Section 3.04(b)(ii) Certificate (Non-U.S. Lenders; partnerships)

   EXHIBIT E  

[Reserved]

   EXHIBIT F  

Form of Officer’s Certificate

   EXHIBIT G  

Form of Assignment Agreement

   EXHIBIT H  

Form of DSB Assumption Agreement

   EXHIBIT I  

Form of Additional Commitment Agreement

   EXHIBIT J  

Form of Borrowing Base Certificate

   EXHIBIT K  

Form of Pledge and Security Agreement

   EXHIBIT L  

Form of Existing Lender Agreement

   EXHIBIT M  

Form of Account Control Agreement

   EXHIBIT N  

Form of Termination Letter

   EXHIBIT O  

Form of Non-Continuing Lender Agreement

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 23, 2016, among ENDURANCE SPECIALTY HOLDINGS
LTD., an exempted company organized under the laws of Bermuda (the “Parent
Borrower”), the Designated Subsidiary Borrowers (as hereinafter defined) from
time to time party hereto, the lending institutions listed from time to time on
Annex I hereto (each a “Lender” and, collectively, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 9 are used herein as so defined.

The parties hereto hereby agree as follows:

SECTION 1. Amount and Terms of Credit.

1.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, each Designated Subsidiary Borrower may request the Issuing Agent,
at any time and from time to time after the Effective Date and prior to the date
which is thirty (30) days prior to the Commitment Expiration Date, to issue on
behalf of the Lenders, for the account of such Designated Subsidiary Borrower
and in support of, on a standby basis, Letter of Credit Supportable Obligations
and, subject to and upon the terms and conditions set forth herein, the Issuing
Agent agrees to issue on behalf of the Lenders at any time and from time to time
after the Effective Date and prior to the date which is thirty (30) days prior
to the Commitment Expiration Date, one or more irrevocable standby letters of
credit in such form as may be approved by the Issuing Agent (each such letter of
credit, a “Letter of Credit” and, collectively, the “Letters of Credit”). Such
Letters of Credit shall be denominated, at the relevant Designated Subsidiary
Borrower’s request, in Dollars or any Optional Currency, provided that, after
giving effect to the issuance of any such Letter of Credit denominated in any
Optional Currency, the aggregate amount of all Letter of Credit Outstandings
denominated in Optional Currencies (exclusive of Unpaid Drawings which are
repaid on the date of and prior to the issuance of the respective Letter of
Credit) at such time will not exceed the Aggregate Multicurrency Letter of
Credit Limit. Subject to the terms and conditions hereof, at the relevant
Designated Subsidiary Borrower’s request and with the consent of the applicable
Issuing Lender (in its sole and absolute discretion), and notwithstanding any
provisions in the first sentence of this Section 1.01(a) to the contrary, any
Letter of Credit required to be issued pursuant to this Section 1.01(a) may be
issued by such Issuing Lender, for the account of such Designated Subsidiary
Borrower, as a Fronted Letter of Credit in reliance on the agreements of the
other Lenders set forth in Section 1.09. At the relevant Designated Subsidiary
Borrower’s request, Fronted Letters of Credit issued pursuant to this
Section 1.01, including Fronted Letters of Credit denominated in Optional
Currencies, may be issued in the United Kingdom or such other jurisdiction as
may be agreed to by the relevant Issuing Lender (in its sole and absolute
discretion); such Fronted Letters of Credit issued in the United Kingdom shall
be governed by the laws of England and Wales or, at the request of the
applicable Designated Subsidiary Borrower, by the laws of other jurisdictions as
agreed to between such Designated Subsidiary Borrower and the relevant Issuing
Lender (in its sole and absolute discretion). Notwithstanding the foregoing,
neither the Issuing Agent nor any Issuing Lender shall be under any obligation
to issue any Letter of Credit if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance of such Letter of
Credit or any



--------------------------------------------------------------------------------

requirement of law applicable to the Issuing Agent, such Issuing Lender or any
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over it shall prohibit, or request
that it refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon it with respect to such Letter of
Credit any restriction or reserve or capital or liquidity requirement (for which
the Issuing Agent, Issuing Lender or any Lender is not otherwise compensated)
not in effect on the Effective Date, or any unreimbursed loss, cost or expense
which was not applicable, in effect or known to it as of the Effective Date;

(ii) the conditions precedent set forth in Section 4.02 are not satisfied at
that time; or

(iii) the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Letter of Credit of the type
described in clause (vi) of Section 1.01(b).

(b) Notwithstanding anything to the contrary contained in this Section 1.01 or
elsewhere in this Agreement (i) no Letter of Credit shall be issued the Stated
Amount of which, when added to the Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to the issuance of,
the respective Letter of Credit) at such time, would exceed an amount equal to
the Commitment at such time; (ii) no Letter of Credit shall be issued for the
account of any Intermediate Holding Company the Stated Amount of which, when
added to the Letter of Credit Outstandings in respect of outstanding Letters of
Credit issued for the account of all Intermediate Holding Companies (exclusive
of Unpaid Drawings in respect of Letters of Credit issued for the account of
Intermediate Holding Companies which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time exceeds $75,000,000;
(iii) no Letter of Credit for the account of any Borrower shall be issued the
Stated Amount of which, when added to the Letter of Credit Outstandings
applicable to such Borrower (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time, would exceed an amount equal to such Borrower’s Borrowing Base at
such time; (iv) each Letter of Credit shall have an expiry date occurring not
later than one year after such Letter of Credit’s date of issuance; provided
that each such Letter of Credit may by its terms automatically renew annually
for one additional year unless the Issuing Agent or the relevant Issuing Lender,
as the case may be, notifies the beneficiary thereof, in accordance with the
terms of such Letter of Credit, that such Letter of Credit will not be renewed;
provided further that in no event shall a Letter of Credit have an expiry date,
pursuant to a renewal or otherwise, later than the date that is one (1) year
following the Commitment Expiration Date; (v) each Letter of Credit shall be
denominated in Dollars or in an Optional Currency, subject to the limitation in
the proviso to the second sentence of Section 1.01(a); and (vi) the Issuing
Agent or the relevant Issuing Lender, as the case may be, will not issue any
Letter of Credit after the Issuing Agent has received written notice from any
Borrower or the Required Lenders stating that a Default or an Event of Default
exists (and in the case of the Issuing Lender, it shall have received notice
thereof from the Issuing Agent) until such time as the Issuing Agent shall have
received a written notice of (and in the case of the Issuing Lender, it shall
have received notice thereof from the Issuing Agent) (x) rescission of such
notice from the party or parties originally delivering the same or (y) a waiver
of such Default or Event of Default by the Required Lenders (or, to the extent
provided by Section 11.11, each of the Lenders or each affected Lender, as
applicable).

 

2



--------------------------------------------------------------------------------

(c) Each Non-Fronted Letter of Credit will be issued by the Issuing Agent on
behalf of the Lenders and each Lender will participate in each Non-Fronted
Letter of Credit pro rata in accordance with its Percentage (subject to the
provisions in this Agreement regarding Limited Fronting Lenders). The
obligations of each Lender under and in respect of each Non-Fronted Letter of
Credit are several, and the failure by any Lender to perform its obligations
hereunder or under any Non-Fronted Letter of Credit shall not affect the
obligations of the respective Designated Subsidiary Borrower toward any other
party hereto nor shall any other such party be liable for the failure by such
Lender to perform its obligations hereunder or under any Non-Fronted Letter of
Credit.

(d) [Reserved].

(e) Subject to and on the terms and conditions set forth herein, the Issuing
Agent or the relevant Issuing Lender, as the case may be, is hereby authorized
by each Designated Subsidiary Borrower and the Lenders to arrange for the
issuance of any Letter of Credit pursuant to Section 1.01(a) and the amendment
of any Letter of Credit pursuant to Section 1.06, 1.08, 1.12, 1.14 and/or
Section 11.04(b) by:

(i) completing the commencement date and the expiry date of such Letter of
Credit;

(ii) in the case of an amendment increasing or reducing the amount thereof,
amending such Letter of Credit in such manner as the Issuing Agent or the
relevant Issuing Lender, as the case may be, and the respective beneficiary may
agree; and

(iii)(A) in the case of a Non-Fronted Letter of Credit, (1) completing such
Non-Fronted Letter of Credit with the participation of each Lender as allocated
pursuant to the terms hereof (subject to the provisions in this Agreement
regarding Limited Fronting Lenders), and (2) executing such Non-Fronted Letter
of Credit on behalf of each Lender (subject to the provisions in this Agreement
regarding Limited Fronting Lenders) and, following such execution, delivering
such Non-Fronted Letter of Credit to the beneficiary of such Non-Fronted Letter
of Credit; or (B) in the case of Fronted Letters of Credit, (1) completing such
Fronted Letter of Credit pursuant to the terms hereof, (2) issuing and executing
such Fronted Letter of Credit and, following such execution, delivering such
Fronted Letter of Credit to the beneficiary of such Fronted Letter of Credit and
(3) promptly furnishing to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Fronted Letter
of Credit (including the amount and currency thereof).

(f) Each Non-Fronted Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Lender party to such Non-Fronted Letter of Credit (including any Limited
Fronting Lender pursuant to the terms hereof), and the Issuing Agent shall act
under each Non-Fronted Letter of Credit, and each Non-Fronted Letter of Credit
shall expressly provide that the Issuing Agent shall act, as the agent of

 

3



--------------------------------------------------------------------------------

each Lender (including any Limited Fronting Lender pursuant to the terms
hereof), to (a) receive drafts, other demands for payment and other documents
presented by the beneficiary under such Non-Fronted Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Non-Fronted Letter of Credit and (c) notify
such Lender and such Designated Subsidiary Borrower that a valid drawing has
been made and the date that the related Unpaid Drawing is to be made; provided
that the Issuing Agent shall have no obligation or liability for any Unpaid
Drawing under such Non-Fronted Letter of Credit, and each Non-Fronted Letter of
Credit shall expressly so provide. Each Lender (including any Limited Fronting
Lender pursuant to the terms hereof) hereby irrevocably appoints and designates
the Issuing Agent its attorney-in-fact, acting through any duly authorized
officer of the Issuing Agent, to execute and deliver in the name and on behalf
of such Lender each Non-Fronted Letter of Credit to be issued by such Lender
hereunder (including in its capacity as a Limited Fronting Lender hereunder).
Promptly upon the request of the Issuing Agent, each Lender will furnish to the
Issuing Agent such powers of attorney or other evidence as any beneficiary of
any Non-Fronted Letter of Credit may reasonably request in order to demonstrate
that the Issuing Agent has the power to act as attorney-in-fact for such Lender
to execute and deliver such Non-Fronted Letter of Credit.

(g) In the event that any Lender agrees (in its sole and absolute discretion) to
act as a Limited Fronting Lender for any Non-NAIC Approved Bank in respect of
any Non-Fronted Letter of Credit pursuant to a Limited Fronting Lender
Agreement, the following provisions shall apply (in addition to any other
provisions hereof relating to Limited Fronting Lenders):

(i) upon the issuance of any Non-Fronted Letter of Credit pursuant to the terms
hereof, with respect to any Non-NAIC Approved Bank as a Participating Issuer
under such Non-Fronted Letter of Credit, each applicable Limited Fronting
Lender, in reliance upon the agreements of such Non-NAIC Approved Bank as a
Participating Issuer set forth in this Section, agrees (A) to issue through the
Issuing Agent, in addition to its own obligations as a Lender under such
Non-Fronted Letter of Credit, severally, such Non-Fronted Letter of Credit in an
amount equal to such Non-NAIC Approved Bank’s Percentage of the Stated Amount of
such Non-Fronted Letter of Credit (or the portion thereof for which such Limited
Fronting Lender has agreed to be a Limited Fronting Lender), and (B) to amend or
extend each Non-Fronted Letter of Credit previously issued by it as a Limited
Fronting Lender for such Participating Issuer pursuant to the terms (and subject
to the conditions) set forth herein; and

(ii) with respect to any Non-Fronted Letter of Credit issued by a Limited
Fronting Lender pursuant to clause (i) above for a Participating Issuer, such
Participating Issuer hereby agrees to purchase participations (as provided in
Section 1.01(h)) in the obligations of such Limited Fronting Lender under such
Non-Fronted Letter of Credit attributable to such Participating Issuer for which
such Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder.

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to act hereunder as a Limited Fronting Lender for any other
Person unless such Lender has entered into a Limited Fronting Lender Agreement
in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

(h) In the event any Participating Issuer agrees to purchase a participation in
the Non-Fronted Letter(s) of Credit of its Limited Fronting Lender pursuant to
Section 1.01(g)(ii), then, without any further action on the part of any party,
such Limited Fronting Lender grants to such Participating Issuer, and such
Participating Issuer hereby acquires from such Limited Fronting Lender, a
participation in the relevant Non-Fronted Letters of Credit issued and/or
amended or extended by such Limited Fronting Lender pursuant to
Section 1.01(g)(i) attributable to such Participating Issuer for which such
Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder. Each Participating Issuer purchasing a participation hereunder
acknowledges and agrees that its obligation to acquire such participations in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, but not limited to, any
amendment or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments or any other
circumstance included in Section 1.09(e). In consideration and in furtherance of
the foregoing, such Participating Issuer hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable Limited
Fronting Lender an amount equal to the amount of each payment made by such
Limited Fronting Lender in respect of the portion of such Non-Fronted Letter of
Credit in which such Participating Issuer holds a participation, promptly upon
the request of such Limited Fronting Lender at any time from the time such
payment is made until such payment is reimbursed by the Parent Borrower or the
applicable Designated Subsidiary Borrower or at any time after any reimbursement
payment is required to be refunded to the Parent Borrower or the applicable
Designated Subsidiary Borrower for any reason or at any time as may be set forth
in the Limited Fronting Lender Agreement between such Limited Fronting Lender
and such Participating Issuer. Such payment by such Participating Issuer shall
be made for account of the applicable Limited Fronting Lender without any
offset, abatement, withholding or reduction whatsoever. To the extent that any
Participating Issuer has made payments pursuant to this paragraph to reimburse a
Limited Fronting Lender in respect of any participation interests purchased
hereunder in respect of any Non-Fronted Letter of Credit, promptly following
receipt by the Administrative Agent of any payment from the Parent Borrower or
any Designated Subsidiary Borrower pursuant to Section 1.03 in respect of such
Non-Fronted Letter of Credit, the Administrative Agent shall distribute such
payment to such Limited Fronting Lender and such Participating Issuer, in each
case as their interests may appear. Any payment made by a Participating Issuer
in respect of its participation pursuant to this paragraph to reimburse the
applicable Limited Fronting Lender for any payment made in any respect of any
drawing under a Non-Fronted Letter of Credit shall not relieve the Parent
Borrower or any Designated Subsidiary Borrower of its obligation to reimburse
the amount of such drawing pursuant to the terms of this Agreement. Each
Participating Issuer shall pay to the applicable Limited Fronting Lender a
fronting fee computed on the risk participation purchased by such Participating
Issuer from such Limited Fronting Lender with respect to any Letter of Credit at
the rate per annum as separately agreed to between such Participating Issuer and
such Limited Fronting Lender in the applicable Limited Fronting Lender
Agreement. Unless otherwise agreed between such Participating Issuer, the
applicable Limited Fronting Lender and the Administrative Agent, at the
direction of such Participating Issuer, such fronting fee shall be paid by
reducing the applicable Letter of Credit Fee payable to such Participating
Issuer by the Administrative Agent by an amount equal to such fronting fee and
paying the same to the applicable Limited Fronting Lender. Notwithstanding the
foregoing, under no circumstances shall the Parent Borrower or any Designated
Subsidiary Borrower be obligated to pay any fees or increase in fees as a result
of any actions taken pursuant to this Section 1.01(h).

 

5



--------------------------------------------------------------------------------

1.02 Letter of Credit Requests. (a) Whenever a Designated Subsidiary Borrower
desires that a Letter of Credit be issued, such Designated Subsidiary Borrower
shall give the Administrative Agent and the Issuing Agent and, in the case of a
Fronted Letter of Credit, the relevant Issuing Lender, written notice (including
by way of facsimile transmission, immediately confirmed in writing by submission
of the original of such request by mail to the Issuing Agent or the relevant
Issuing Lender, as the case may be) thereof prior to (i) in the case of Letters
of Credit not issued in the United Kingdom, 11:00 A.M. (New York time), and
(ii) in the case of Letters of Credit issued in the United Kingdom, 11:00 A.M.
(London time), at least five (5) Business Days (or such shorter period as may be
acceptable to the Issuing Agent or the relevant Issuing Lender, as the case may
be) prior to the proposed date of issuance (which shall be a Business Day),
which written notice shall be in the form of Exhibit C (each, a “Letter of
Credit Request”). Each Letter of Credit Request shall include any other
documents as the Issuing Agent or the relevant Issuing Lender, as the case may
be, customarily requires in connection therewith.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the applicable Designated Subsidiary Borrower
that such Letter of Credit may be issued in accordance with, and it will not
violate the requirements of, Section 1.01(a) or (b).

(c) Immediately prior to the issuance of any Fronted Letter of Credit the
relevant Issuing Lender shall notify the Administrative Agent and Issuing Agent
thereof and shall obtain confirmation from the Issuing Agent that such Fronted
Letter of Credit may be issued (and upon receipt of such notice from an Issuing
Lender, the Issuing Agent shall notify such Issuing Lender if it shall have
received any notice from any Borrower or the Required Lenders of the type
described in clause (vi) of Section 1.01(b)). Upon its issuance of, or amendment
to, any Letter of Credit, the Issuing Agent shall promptly notify the respective
Designated Subsidiary Borrower and the Lenders of such issuance or amendment,
which notice shall include a summary description of the Letter of Credit
actually issued and any amendments thereto. Each Issuing Lender shall also give
prompt notice to the Issuing Agent of the termination or expiry of any Fronted
Letter of Credit issued by it.

1.03 Agreement to Repay Letter of Credit Drawings. (a) Each Designated
Subsidiary Borrower agrees to reimburse each Lender or the relevant Issuing
Lender, as the case may be, by making payment to the Administrative Agent in
immediately available funds in the currency in which such Letter of Credit was
issued at the Payment Office, for any payment or disbursement made by it under
any Letter of Credit which has been issued (or, in the case of a Letter of
Credit denominated in a currency other than Dollars, at the request of such
Lender or Issuing Lender (at its option), reimbursement will be made in Dollars)
for such Designated Subsidiary Borrower’s account (each such amount so paid or
disbursed until reimbursed, a “Unpaid Drawing”) no later than one (1) Business
Day (or, in the case of any Letter of Credit denominated in a currency other
than Dollars, to the extent being repaid in such currency, three (3) Business
Days) following the date such Designated Subsidiary Borrower has received notice

 

6



--------------------------------------------------------------------------------

from the Administrative Agent or a Lender of such payment or disbursement, with
interest on the amount so paid or disbursed, to the extent not reimbursed prior
to (i) in the case of Letters of Credit not issued in the United Kingdom,
1:00 P.M. (New York time) and (ii) in the case of Letters of Credit issued in
the United Kingdom, 1:00 P.M. (London time), on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date of reimbursement therefor at a rate per annum which shall be (x) for
the Letters of Credit denominated in Dollars, the Base Rate as in effect from
time to time or (y) for Letters of Credit denominated in an Optional Currency,
the Overnight Eurodollar Rate for such Optional Currency as in effect from time
to time (plus an additional 2% per annum, payable on demand, if not reimbursed
by the third Business Day after the date such reimbursement is due). In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in a currency other than Dollars, the applicable Lender or Issuing
Lender shall notify the applicable Designated Subsidiary Borrower of the
U.S. Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.

(b) Each Designated Subsidiary Borrower’s obligation under this Section 1.03 to
reimburse each Lender or the relevant Issuing Lender, as the case may be, with
respect to Unpaid Drawings (including, in each case, interest thereon) shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Designated Subsidiary Borrower may have or have had against such Lender or such
Issuing Lender, as the case may be, or the Issuing Agent, including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit, any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that no Designated Subsidiary Borrower shall be
obligated to reimburse any Lender or such Issuing Lender, as the case may be,
for any wrongful payment made by it under a Letter of Credit as a result of acts
or omissions constituting willful misconduct or gross negligence (as determined
by a court of competent jurisdiction in a final and non-appealable decision).

1.04 Increased Costs. If after the Effective Date, the adoption or effectiveness
of any applicable law, rule or regulation, order, guideline or request or any
change therein after the Effective Date, or any change adopted or effective
after the Effective Date in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or any
Issuing Lender with any request or directive (whether or not having the force of
law) by any such authority, central bank or comparable agency shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by or
participated in by such Lender or such Issuing Lender, as the case may be, or
(ii) impose on such Lender or such Issuing Lender, as the case may be, any other
conditions directly or indirectly affecting this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to such
Lender or such Issuing Lender, as the case may be, of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by it hereunder or reduce the rate of return on its
capital with respect to Letters of Credit (except to the extent payable by, or
otherwise subject to

 

7



--------------------------------------------------------------------------------

indemnification from, the Parent Borrower pursuant to clause (i) of the last
sentence of Section 3.04(b)), then, upon written demand to the respective
Designated Subsidiary Borrower by such Lender or such Issuing Lender, as the
case may be (with a copy to the Administrative Agent), such Designated
Subsidiary Borrower agrees to pay to such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate it for such
increased cost or reduction. A certificate submitted to the respective
Designated Subsidiary Borrower by such Lender or such Issuing Lender, as the
case may be (with a copy to the Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate such Lender or such Issuing Lender, as the case may be, as aforesaid
shall be final and conclusive and binding on such Designated Subsidiary Borrower
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish any Designated Subsidiary Borrower’s obligations
to pay additional amounts pursuant to this Section 1.04 upon subsequent receipt
of such certificate. Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and, in each case, any compliance by a Lender, an Issuing
Lender or the Issuing Agent with any request or directive relating thereto
shall, for purposes of this Agreement, be deemed to have gone into effect after
the date hereof, regardless of the date enacted, adopted or issued.
Notwithstanding anything herein to the contrary provided above, no Designated
Subsidiary Borrower shall be under any obligation to compensate the
Administrative Agent or any Lender under this Section 1.04 with respect to any
written demand to be compensated for any amounts incurred prior to the date that
is 180 days prior to the date that such Lender notifies the Parent Borrower of
the event that gives rise to such claim and of such Lender’s intention to claim
compensation therefor; provided that if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

1.05 Letter of Credit Expiration Extensions. Each Lender acknowledges that to
the extent provided under the terms of any Letter of Credit, the expiration date
of such Letter of Credit will be automatically extended for an additional year,
without written amendment, unless at least thirty (30) days prior to the
expiration date of such Letter of Credit, notice is given by the Issuing Agent
or the relevant Issuing Lender, as the case may be, to the beneficiary of such
Letter of Credit in accordance with the terms of the respective Letter of Credit
(a “Notice of Non-Extension”) that the expiration date of such Letter of Credit
will not be extended beyond its current expiration date; provided that in no
event shall a Letter of Credit have an expiry date, pursuant to a renewal or
otherwise, later than the date that is one (1) year following the Commitment
Expiration Date. The Issuing Agent or the relevant Issuing Lender, as the case
may be, will give a Notice of Non-Extension as to any outstanding Letter of
Credit if requested to do so by the Required Lenders pursuant to Section 8. The
Issuing Agent or the relevant Issuing Lender, as the case may be, will give a
Notice of Non-Extension as to each outstanding Letter of Credit if the
Commitment Expiration Date has occurred or if the Administrative Agent shall
have received a Termination Letter with respect to the Designated Subsidiary
Borrower on behalf of which such Letter of Credit has been issued. The Issuing
Agent or the relevant Issuing Lender, as the case may be, will send a copy of
each Notice of Non-Extension to the respective Designated Subsidiary Borrower
concurrently with delivery thereof to the respective beneficiary, unless
prohibited by law from doing so.

 

8



--------------------------------------------------------------------------------

1.06 Changes to Stated Amount. Subject to the terms and conditions hereof, at
any time when any Letter of Credit is outstanding, at the request of the
respective Designated Subsidiary Borrower, the Issuing Agent or the relevant
Issuing Lender, as the case may be, will enter into an amendment increasing or
reducing the Stated Amount of such Letter of Credit, provided that (i) in no
event shall the Stated Amount of any Letter of Credit be increased to an amount
which, when added to the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Letter of Credit) at such time, would exceed an amount equal to the
Total Commitment at such time, (ii) in no event shall the Stated Amount of any
Letter of Credit issued for the account of any Designated Subsidiary Borrower be
increased to an amount which, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of and prior to the
issuance of the respective Letter of Credit) applicable to such Borrower at such
time, would exceed an amount equal to such Borrower’s Borrowing Base at such
time, (iii) the Stated Amount of a Letter of Credit may not be increased at any
time if the conditions precedent set forth in Section 4.02 are not satisfied at
such time, (iv) the Stated Amount of a Letter of Credit may not be increased at
any time after the date which is thirty (30) days prior to the Commitment
Expiration Date, (v) in no event shall the Stated Amount of any Letter of Credit
denominated in an Optional Currency issued for the account of any Designated
Subsidiary Borrower be increased to an amount which, when added to the aggregate
amount of all Letter of Credit Outstandings denominated in Optional Currencies
(exclusive of Unpaid Drawings which are repaid on the date of and prior to the
issuance of the respective Letter of Credit) at such time would exceed the
Aggregate Multicurrency Letter of Credit Limit; (vi) in no event shall the
Stated Amount of any Fronted Letter of Credit issued by any Issuing Lender be
increased without such Issuing Lender’s consent (in its sole discretion); and
(vii) the Stated Amount of any Letter of Credit may not be increased at any time
after the Administrative Agent shall have received a Termination Letter with
respect to the Designated Subsidiary Borrower on behalf of which such Letter of
Credit has been issued.

1.07 Representations and Warranties of Lenders. Each Lender represents and
warrants that each Non-Fronted Letter of Credit constitutes a legal, valid and
binding obligation of such Lender enforceable in accordance with its terms and
each Issuing Lender represents and warrants that each Fronted Letter of Credit
constitutes a legal, valid and binding obligation of such Issuing Lender
enforceable in accordance with its terms.

1.08 Existing Non-Fronted Letters of Credit

(a) Each Existing Non-Fronted Letter of Credit shall be deemed to be a
Non-Fronted Letter of Credit hereunder. As soon as possible following the
Effective Date, each Existing Non-Fronted Letter of Credit shall be amended to
replace each Original Lender on such Existing Non-Fronted Letter of Credit with
each Lender party to this Agreement on the Effective Date (subject to the
provisions in this Agreement regarding Limited Fronting Lenders) in accordance
with each such Lender’s Percentage. Until an Existing Non-Fronted Letter of
Credit has been amended in accordance with this Section 1.08(a), each Original
Lender shall be deemed to have sold and transferred to each Lender and each such
Lender (each, a “Participant”) shall be

 

9



--------------------------------------------------------------------------------

deemed irrevocably and unconditionally to have purchased and received from such
Original Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s Percentage in such Existing
Non-Fronted Letter of Credit, each substitute Existing Non-Fronted Letter of
Credit, each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Commitments of the Lenders pursuant to
Section 1.12 or 11.04(b), it is hereby agreed that, with respect to all
outstanding Existing Non-Fronted Letters of Credit and Unpaid Drawings with
respect thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 1.08 to reflect the new Percentages of the assigning
and assignee Lender. Notwithstanding anything herein to the contrary, upon
receipt of any payment or disbursement request with respect to any Existing
Non-Fronted Letter of Credit, the Issuing Agent shall notify the Lenders of such
request and the Lenders hereby agree to fund such request on behalf the Original
Lenders in accordance with their Percentages and otherwise in accordance with
the terms hereof as though such Existing Non-Fronted Letter of Credit had been
issued by the Issuing Agent hereunder on behalf of the Lenders.

Notwithstanding the foregoing, in the event that any payment or disbursement
under an Existing Non-Fronted Letter of Credit is in fact funded by an Original
Lender, the following sections (b), (c), (d) and (e) shall apply.

(b) In determining whether to pay under any Existing Non-Fronted Letter of
Credit, no Original Lender shall have any obligation relative to the
Participants other than to determine that any documents required to be delivered
under such Existing Non-Fronted Letter of Credit have been delivered and that
they appear to substantially comply on their face with the requirements of such
Existing Non-Fronted Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Non-Fronted Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that any Original Lender makes any payment under any Existing
Non-Fronted Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to
Section 1.03(a), such Original Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Participant of
such failure, and each such Participant shall promptly and unconditionally pay
to the Administrative Agent for the account of such Original Lender, the amount
of such Participant’s Percentage of such payment in Dollars and in same day
funds. If the Administrative Agent so notifies any Participant required to fund
a payment under an Existing Non-Fronted Letter of Credit prior to 11:00 A.M.
(New York time) on any Business Day, such Participant shall make available to
the Administrative Agent at the Payment Office for the account of the respective
Original Lender such Participant’s Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Participant shall
make such payment on the immediately following Business Day). If and to the
extent such Participant shall not make its Percentage of the amount of such
payment available to the Administrative Agent for

 

10



--------------------------------------------------------------------------------

the account of the respective Original Lender on the same Business Day, such
Participant agrees to pay to the Administrative Agent for the account of such
Original Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Original Lender at the overnight
Federal Funds Effective Rate for the first three (3) days from the date when due
and at a rate per annum which shall be the Base Rate as in effect from time to
time for each day thereafter. The failure of any Participant to make available
to the Administrative Agent for the account of the respective Original Lender
its Percentage of any payment under any Existing Non-Fronted Letter of Credit
issued by it shall not relieve any other Participant of its obligation hereunder
to make available to the Administrative Agent for the account of such Original
Lender its Percentage of any payment under any such Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of such Original Lender such other Participant’s Percentage of
any such payment.

(d) Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Participants pursuant to
Section 1.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Participant which has paid
its Percentage thereof, in Dollars and in same day funds, an amount equal to
such Participant’s Percentage thereof.

(e) The obligations of the Participants to make payments to the Administrative
Agent for the account of the respective Original Lender with respect to Existing
Non-Fronted Letters of Credit issued by it shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Non-Fronted Letter of Credit, any transferee of
any Existing Non-Fronted Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing
Non-Fronted Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the Parent
Borrower or any of its Subsidiaries and the beneficiary named in any such
Existing Non-Fronted Letter of Credit);

(iii) any draft, certificate or other document presented under the Existing
Non-Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

11



--------------------------------------------------------------------------------

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

1.09 Fronted Letter of Credit Participations. In the case of Fronted Letters of
Credit:

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Lender, and each such Lender shall be deemed irrevocably and unconditionally to
have purchased and received from such Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Percentage in such Fronted Letter of Credit, each drawing made
thereunder, the obligations of any Borrower under this Agreement with respect
thereto and any security therefore or guaranty pertaining thereto. Upon any
change in the Commitments of the Lenders pursuant to Section 1.12 or 11.04(b),
it is hereby agreed that, with respect to all outstanding Fronted Letters of
Credit and Unpaid Drawings with respect thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 1.09 to reflect the
new Percentages of the assigning and assignee Lender.

(b) In determining whether to pay under any Fronted Letter of Credit, no Issuing
Lender shall have any obligation relative to the Lenders other than to determine
that any documents required to be delivered under such Fronted Letter of Credit
have been delivered and that they appear to substantially comply on their face
with the requirements of such Fronted Letter of Credit. Any action taken or
omitted to be taken by any Issuing Lender under or in connection with any
Fronted Letter of Credit issued by it shall not create for such Issuing Lender
any resulting liability to any Borrower, any Lender or any other Person unless
such action is taken or omitted to be taken with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c) In the event that any Issuing Lender makes any payment under any Fronted
Letter of Credit issued by it and the respective Borrower shall not have
reimbursed such amount in full to such Issuing Lender as and when required
pursuant to Section 1.03(a), such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender of such failure, and each such Lender shall promptly and unconditionally
pay to the Administrative Agent for the account of such Issuing Lender, the
amount of such Lender’s Percentage in the currency in which such Fronted Letter
of Credit was issued (or, in the case of a Letter of Credit denominated in a
currency other than Dollars, at the request of such Issuing Lender or the
applicable Lender (in each case, at its option), in Dollars) and in same day
funds. In the case of any such payment in Dollars of a drawing under a Fronted
Letter of Credit denominated in a currency other than Dollars, the applicable
Issuing Lender shall notify the Lenders of the U.S. Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. If the
Administrative Agent so notifies any Lender required to fund a payment under a
Fronted Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Lender shall make available to the Administrative Agent at the Payment
Office for the account of the respective Issuing Lender such Lender’s Percentage
of the amount of such payment on such Business Day (or, in the case of an amount
payable in an Optional Currency, the next Business Day or such later day as
would be customary for interbank payments

 

12



--------------------------------------------------------------------------------

in such Optional Currency) in same day funds (and, to the extent such notice is
given after 11:00 A.M. (New York time) on any Business Day, such Lender shall
make such payment on the immediately following Business Day (or, in the case of
an amount payable in an Optional Currency, the next Business Day or such later
day as would be customary for interbank payments in such Optional Currency)). If
and to the extent such Lender shall not make its Percentage of the amount of
such payment available to the Administrative Agent for the account of the
respective Issuing Lender on the same Business Day, such Lender agrees to pay to
the Administrative Agent for the account of such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of such Issuing Lender at the overnight Federal Funds Effective Rate for the
first three (3) days from the date when due and at the interest rate applicable
to Base Rate Loans for each day thereafter (or, in the case of an amount in a
currency other than Dollars, the customary rate for the settlement of interbank
obligations in such currency plus, after such three (3) days, the Eurodollar
Rate for a three month interest period plus 0.400%). The failure of any Lender
to make available to the Administrative Agent for the account of the respective
Issuing Lender its Percentage of any payment under any Fronted Letter of Credit
issued by it shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent for the account of such Issuing
Lender its Percentage of any payment under any such Fronted Letter of Credit on
the date required, as specified above, but no Lender shall be responsible for
the failure of any other Lender to make available to the Administrative Agent
for the account of such Issuing Lender such other Lender’s Percentage of any
such payment.

(d) Whenever any Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such
Issuing Lender any payments from the Lenders pursuant to Section 1.09(c), such
Issuing Lender shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each Lender which has paid its Percentage thereof,
in the same currency as such payment and in same day funds, an amount equal to
such Lender’s Percentage thereof.

(e) The obligations of the Participants to make payments to the Administrative
Agent for the account of the respective Issuing Lender with respect to Fronted
Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Lender, or other Person, whether in connection
with this Agreement, any Fronted Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the Parent Borrower or any of its Subsidiaries and the beneficiary named
in any such Fronted Letter of Credit);

 

13



--------------------------------------------------------------------------------

(iii) any draft, certificate or other document presented under the Fronted
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

(f) Each Existing Fronted Letter of Credit shall be deemed to be a Fronted
Letter of Credit hereunder. Following the Effective Date, after consultation
with the relevant Designated Subsidiary Borrower, each Non-Continuing Existing
Issuing Lender shall give a Notice of Non-Extension with respect to each
Specified Existing Fronted Letter of Credit issued by it and will send a copy of
each such Notice of Non-Extension to the respective Designated Subsidiary
Borrower and the Administrative Agent concurrently with delivery thereof to the
respective beneficiary, unless prohibited by law from doing so. As soon as
possible following the Effective Date, each Specified Existing Fronted Letter of
Credit shall be replaced with either (x) a new Letter of Credit issued hereunder
or (y) at the election of the relevant Designated Subsidiary Borrower, with any
other letter of credit (other than a Letter of Credit hereunder) as may be
agreed between such Designated Subsidiary Borrower and the applicable
beneficiary of such Specified Existing Fronted Letter of Credit and, in each
case, upon such replacement such Specified Existing Fronted Letter of Credit
shall be canceled. Until a Specified Existing Fronted Letter of Credit has been
replaced and canceled in accordance with this Section 1.09(f), the rights and
obligations of an Issuing Lender pursuant to the last sentence of
Section 1.02(c), Sections 1.03, 1.04, 1.09, 11.05 and 11.08, and the last
sentence of Section 11.11(a) shall apply to such Non-Continuing Existing Issuing
Lender with respect to such Specified Existing Fronted Letter of Credit.

1.10 Default Interest. Any overdue amount payable hereunder shall be payable on
demand and shall bear interest at a rate per annum equal to the rate otherwise
payable with respect thereto plus 2% (or, if no rate is otherwise payable on
such amount, the Base Rate plus the Letter of Credit Fee plus 2%) and will be
payable on demand. All such computations shall be made in accordance with
11.07(b).

1.11 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.04 with respect to such
Lender, or if any Lender that is currently an NAIC approved lender ceases to be
an NAIC approved lender, it will, if requested by the respective Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Letters of Credit affected by such
event; provided that such designation is made on such terms that, in the opinion
of such Lender, such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 1.11 shall affect or postpone any of the obligations of the Borrowers or
the right of any Lender provided in Section 3.04.

 

14



--------------------------------------------------------------------------------

1.12 Replacement of Lenders. (a) Upon the occurrence of any event giving rise to
the operation of Section 1.04 or Section 3.04 with respect to any Lender making
claims thereunder against one or more Borrowers, (b) if a Lender becomes a
Defaulting Lender, (c) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders and which requires the consent
of all Lenders or all affected Lenders and/or (d) if any Lender that is
currently an NAIC approved lender ceases to be an NAIC approved lender, the
Parent Borrower shall have the right, if no Default or Event of Default then
exists and in accordance with the requirements of Section 11.04(b), to replace
such Lender (the “Replaced Lender”), upon prior written notice to the
Administrative Agent and such Replaced Lender, with one or more NAIC approved
banks or other financial institutions (unless otherwise agreed by the Parent
Borrower and the Administrative Agent) (none of whom shall constitute a
Defaulting Lender or a Subsidiary thereof at the time of such replacement)
reasonably acceptable to the Administrative Agent (collectively, the
“Replacement Lender”), provided that (i) at the time of any replacement pursuant
to this Section 1.12, the Replacement Lender and the Replaced Lender shall enter
into one or more Assignment Agreements pursuant to Section 11.04(b) (and with
all fees payable pursuant to said Section 11.04(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments of the Replaced Lender and, in connection therewith, shall pay to
the Replaced Lender in respect thereof an amount equal to the sum of (A) an
amount equal to all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time and (B) an amount equal to all accrued, but theretofore
unpaid, Fees owing to the Replaced Lender pursuant to Section 2.01; (ii) all
obligations of the Borrowers under the Credit Documents owing to the Replaced
Lender (other than those specifically described in clause (i) above in respect
of which the assignment purchase price has been, or is concurrently being,
paid), shall be paid in full to such Replaced Lender concurrently with such
replacement; (iii) no assignment pursuant to this Section 1.12 shall be
effective until all of the then outstanding Non-Fronted Letters of Credit are
(A) amended or (B) returned by each respective beneficiary to the Issuing Agent
and either cancelled and/or exchanged for new or amended Letters of Credit,
which, in the case of (A) and (B), give effect to such assignment (it being
understood that to the extent the respective beneficiaries do not consent to
such assignment, such assignment cannot occur; provided that, if following the
exercise of its commercially reasonable efforts over a period of at least ten
(10) Business Days, the relevant Borrower is unable to obtain all of such
consents, the Replaced Lender shall, if requested by such Borrower, execute and
deliver a Non-Continuing Lender Agreement substantially in the form of Exhibit O
hereto, subject to such modifications thereto as may be necessary in the
reasonable judgement of such Lender (and reasonably acceptable to the
Administrative Agent and Parent Borrower) to take into account changes in law
and/or commercial practice since the Effective Date, on or prior to the date of
the replacement of such Lender in accordance with Section 1.12 (it being
understood that upon such execution and delivery, this clause (iii) shall not
restrict the effectiveness of such assignment)) and (iv) at the time of any
replacement pursuant to clause (c) above, such Replacement Lender shall consent
to such proposed change, waiver, discharge or termination. Upon the execution of
the respective Assignment Agreements, the payment of amounts referred to in
clauses (i) and (ii) above and (x) the amendment or the return and cancellation
and/or exchange of each then outstanding applicable Non-Fronted Letter of Credit
and/or (y) execution and delivery of a Non-Continuing Lender Agreement as
provided in clause (iii) above, the Replacement Lender shall

 

15



--------------------------------------------------------------------------------

become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions applicable
to the Replaced Lender under this Agreement, which shall survive as to such
Replaced Lender.

1.13 Designated Subsidiary Borrowers. The Parent Borrower may from time to time
after the Effective Date designate one or more Persons as an additional
Designated Subsidiary Borrower, subject to the following terms and conditions:

(a) each such Person shall be a Wholly-Owned Subsidiary of the Parent Borrower;

(b) each such Person shall be (x) a Material Subsidiary or (y) shall have a
Wholly-Owned Subsidiary that is a Material Subsidiary;

(c) each such Person shall be organized in the United States or any State
thereof, Bermuda, the United Kingdom, Australia, Switzerland, Singapore, Canada,
Hong Kong or another jurisdiction reasonably acceptable to each of the Lenders;

(d) on or prior to the date of designation, each such Person shall enter into an
appropriately completed DSB Assumption Agreement;

(e) on or prior to the date of designation, the Administrative Agent shall have
received from such Person a certificate, signed by an Authorized Officer of such
Person in the form of Exhibit F with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
equivalent organizational documents and (y) resolutions relating to the Credit
Documents which shall be satisfactory to the Administrative Agent;

(f) on or prior to the date of designation, the Administrative Agent shall have
received an opinion, addressed to the Administrative Agent and each of the
Lenders and dated the date of designation, from counsel to such Person, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent;

(g) on or prior to the date of designation, the Administrative Agent shall have
received such other documentation and/or certificates (including, without
limitation, certificates of existence and/or good standing certificates in the
case of additional Designated Subsidiary Borrowers organized under the laws of
the United States or any State thereof, or any other jurisdiction where the
concept of “good standing” is applicable) as the Administrative Agent may
reasonably request;

(h) prior to the date of designation of such Designated Subsidiary Borrower, the
Administrative Agent shall not have received notice from any Lender that the
issuance of a Letter of Credit for the account of, or other extension of credit
to, such Designated Subsidiary Borrower, shall contravene any law or regulation
applicable to such Lender; and

(i) at least five (5) Business Days prior to the date of designation, the
Administrative Agent shall have received with respect to such Person any
documentation

 

16



--------------------------------------------------------------------------------

or other information reasonably requested by the Administrative Agent or any
Lender and reasonably necessary to satisfy obligations of the Lenders described
in Section 11.17 or any applicable “know your customer” or other anti-money
laundering Requirement of Law.

So long as no Default or Event of Default shall have occurred and be continuing
and all amounts payable by any Designated Subsidiary Borrower under this
Agreement and the other Credit Documents have been paid in full, the Parent
Borrower may terminate the status of such Designated Subsidiary Borrower as a
Borrower hereunder by furnishing to the Administrative Agent a letter (a
“Termination Letter”) in substantially the form of Exhibit N, duly completed and
executed by the Parent Borrower. Any Termination Letter furnished hereunder
shall be effective upon receipt thereof by the Administrative Agent, which shall
promptly so notify the Lenders. Notwithstanding the foregoing, (x) the delivery
of a Termination Letter with respect to any Designated Subsidiary Borrower shall
not terminate (i) any obligation of such Borrower that remains unpaid at the
time of such delivery or (ii) the obligations of the Parent Borrower under
Section 12 with respect to any such unpaid obligations and (y) such Designated
Subsidiary Borrower shall remain a party hereto and to any other Credit Document
to which such Designated Subsidiary Borrower is a party prior to the delivery of
such Termination Letter and shall continue to have all the rights and
obligations of a Designated Subsidiary Borrower under this Agreement and any
other such Credit Document with respect to any Letters of Credit issued on
behalf of such Designated Subsidiary Borrower prior to delivery of such
Termination Letter, but shall not be permitted to request the issuance,
amendment or renewal of any additional Letters of Credit.

1.14 Additional Commitments. (a) The Parent Borrower shall have the right at any
time and from time to time after the Effective Date and prior to the Commitment
Expiration Date to request (so long as no Default or Event of Default is then in
existence or would result therefrom) on one or more occasions that one or more
Lenders (and/or one or more other Persons which will become Lenders as provided
pursuant to clause (vi) below) provide Additional Commitments (and, in
connection therewith, to increase the Aggregate Multicurrency Letter of Credit
Limit by a ratable amount with respect thereto) and, subject to the applicable
terms and conditions contained in this Agreement and the relevant Additional
Commitment Agreement, issue Letters of Credit; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Additional
Commitment as a result of any request by the Parent Borrower, (ii) until such
time, if any, as (x) such Lender has agreed in its sole discretion to provide an
Additional Commitment and executed and delivered to the Administrative Agent an
Additional Commitment Agreement in respect thereof as provided in
Section 1.14(b) and (y) such other conditions set forth in Section 1.14(b) shall
have been satisfied, such Lender shall not be obligated to issue any Letters of
Credit, in excess of the amount provided for in Section 1.01 before giving
effect to such Additional Commitments provided pursuant to this Section 1.14,
(iii) any Lender (and/or one or more other Persons which will become Lenders as
provided pursuant to clause (vi) below) may so provide an Additional Commitment
without the consent of any other Lender (it being understood and agreed that the
consent of the Administrative Agent, the Issuing Agent and the Issuing Lenders,
if any (such consent, in either case, not to be unreasonably withheld or
delayed) shall be required if any such Additional Commitments are to be provided
by a Person which is not already a Lender), (iv) (x) each provision of
Additional Commitments on a given date pursuant to this Section 1.14 shall be in
a minimum aggregate

 

17



--------------------------------------------------------------------------------

amount (for all Lenders (including, in the circumstances contemplated by clause
(vi) below, banks or other financial institutions who will become Lenders)) of
at least $1,000,000 and (y) the aggregate amount of Additional Commitments
provided pursuant to this Section 1.14 shall not exceed $100,000,000, (v) the
up-front fees payable to any Person providing an Additional Commitment in
accordance with this Section 1.14 shall be as set forth in the relevant
Additional Commitment Agreement, (vi) if, on or after the tenth Business Day
following the request by the Parent Borrower of the then existing Lenders (other
than Defaulting Lenders) to provide Additional Commitments pursuant to this
Section 1.14 on the terms to be applicable thereto, the Parent Borrower has not
received Additional Commitments in an aggregate amount equal to that amount of
the Additional Commitments which the Parent Borrower desires to obtain pursuant
to such request (as set forth in the notice provided by the Parent Borrower to
the Administrative Agent as provided above), then the Parent Borrower may
request Additional Commitments from other Lenders and/or other NAIC approved
banks or financial institutions (unless otherwise agreed by the Parent Borrower
and the Administrative Agent) in aggregate amount equal to such deficiency on
terms which are no more favorable to such other bank or financial institution in
any respect than the terms offered to the existing Lenders, and (vii) all
actions taken by the Parent Borrower pursuant to this Section 1.14 shall be done
in coordination with the Administrative Agent.

(b) At the time of any provision of Additional Commitments pursuant to this
Section 1.14, (i) the Parent Borrower, each Designated Subsidiary Borrower, the
Administrative Agent and each such Lender or other bank or financial institution
which agrees to provide an Additional Commitment (each, an “Additional Lender”)
shall execute and deliver to the Administrative Agent an Additional Commitment
Agreement substantially in the form of Exhibit I, subject to such modifications
in form and substance reasonably satisfactory to the Administrative Agent as may
be necessary or appropriate (with the effectiveness of such Additional Lender’s
Additional Commitment to occur upon delivery of such Additional Commitment
Agreement to the Administrative Agent, the payment of any fees required in
connection therewith and the satisfaction of the other conditions in this
Section 1.14 to the reasonable satisfaction of the Administrative Agent),
(ii) all of the outstanding Non-Fronted Letters of Credit shall have been
(A) amended or (B) returned by each respective beneficiary to the Issuing Agent
and either cancelled and/or exchanged for new or amended Non-Fronted Letters of
Credit, which, in the case of (A) and (B), give effect to such Additional
Commitment, (iii) if such Additional Lender is issuing Letters of Credit for the
account of a U.S. Borrower or U.S. Borrowers, such Additional Lender shall
provide to such U.S. Borrower or U.S. Borrowers the appropriate Internal Revenue
Service forms (and, if applicable a Section 3.04(b)(ii) Certificate) described
in Section 3.04(b), (iv) the Parent Borrower and each Designated Subsidiary
Borrower shall deliver to the Administrative Agent resolutions authorizing the
incurrence of the Obligations to be incurred pursuant to each Additional
Commitment, together with evidence of good standing of the Parent Borrower and
each Designated Subsidiary Borrower (if requested) in the case of Designated
Subsidiary Borrowers organized under the laws of the United States or any State
thereof, or any other jurisdiction where the concept of “good standing” is
applicable, and (v) the Parent Borrower shall deliver to the Administrative
Agent an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Parent Borrower reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 4.01(b) and such other matters

 

18



--------------------------------------------------------------------------------

as the Administrative Agent may reasonably request. The Administrative Agent
shall promptly notify each Lender as to the occurrence of each Additional
Commitment Date, and (x) on each such date, the Total Commitment under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Additional Commitments and (y) on each such date Annex I shall be deemed
modified to reflect the revised Commitments of the affected Lenders.

1.15 Non-Continuing Lenders. In the event (a) the Parent Borrower elects to
replace a Lender in accordance with Section 1.12 hereto, or (b) this Agreement
is amended and restated, extended, refinanced or replaced, and any Lender will
not be participating in such amendment and restatement, extension, refinancing
or replacement, and, in the case of (a) and (b), such Lender is liable to a
beneficiary under an outstanding Letter of Credit (such Lender, a
“Non-Continuing Lender”), such Non-Continuing Lender, if requested by the Parent
Borrower, shall execute and deliver to the Parent Borrower and the
Administrative Agent a Non-Continuing Lender Agreement (each a “Non-Continuing
Lender Agreement”) substantially in the form of Exhibit O hereto, subject to
such modifications thereto as may be necessary in the reasonable judgement of
such Lender (and reasonably acceptable to the Administrative Agent and the
Parent Borrower) to take into account changes in law and/or commercial practice
since the Effective Date, on or prior to the date of the replacement of such
Lender in accordance with Section 1.12 or the closing of such amendment and
restatement, extension, refinancing or replacement; provided that, in the case
of clause (b) above, (x) the terms and conditions of such amendment and
restatement, extension, refinancing or replacement in respect of indemnities,
repayment provisions, reimbursement provisions, security, guarantees, the
purchase and receipt of participations in such Letters of Credit by the lenders
thereunder and the administration of such Letters of Credit are at least as
favorable to such Lender as the terms of this Agreement in respect of such
provisions (i) with respect to any Original Lender (in the case of any such
Lender that is liable to a beneficiary under any Non-Fronted Letter of Credit
hereunder) and (ii) with respect to any Existing Issuing Lender (in the case of
any such Lender that is liable to a beneficiary in its capacity as an Issuing
Lender in respect of any Letter of Credit hereunder), as applicable and (y) each
of the lenders under such amendment and restatement, extension, refinancing or
replacement is an NAIC Approved Bank.

SECTION 2. Fees; Commitments

2.01 Fees. (a) The Parent Borrower agrees to pay the Administrative Agent a
commitment fee (the “Commitment Fee”) for the account of each Lender for the
period from and including the date hereof to the earlier of (x) the date the
Total Commitment terminates and (y) the Commitment Expiration Date, computed at
the Commitment Fee Rate on the average daily amount of the Total Unutilized
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing on the first such date to occur after the date hereof.

(b) The Parent Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Lender (based on their respective Percentages but subject
to Section 1.01(h) with respect to any portion of such fees to be paid to any
Limited Fronting Lender), a fee in respect of each Letter of Credit (the “Letter
of Credit Fee”) computed at a rate per annum equal to the Letter of Credit Fee
Rate, on the daily Stated Amount of such Letter of Credit. Accrued Letter of
Credit Fees shall be due and payable quarterly in arrears on the last Business

 

19



--------------------------------------------------------------------------------

Day of each calendar quarter and upon the first day on or after the termination
of the Total Commitment upon which no Letters of Credit remain outstanding. In
addition, the Parent Borrower shall pay to the Issuing Lender for its own
account a fronting fee at a rate agreed to by such Issuing Lender with the
Parent Borrower (the “Fronted Letter of Credit Fee”) on the undrawn and
unexpired amount of each Fronted Letter of Credit, payable quarterly in arrears
on the last Business Day of each calendar quarter and upon the first day on or
after the termination of the Total Commitment upon which no Letters of Credit
remain outstanding. Notwithstanding the foregoing, no Letter of Credit Fee or
Fronted Letter of Credit Fee shall be paid in respect of the Effective Date on
any Existing Letter of Credit to the extent a letter of credit fee or fronted
letter of credit fee, as applicable, was paid on such Existing Letter of Credit
in respect of such date pursuant to Section 3.01(c) of the Existing Credit
Agreement.

(c) The Parent Borrower agrees to pay directly to the Issuing Agent and Issuing
Lenders, as applicable, upon each issuance of and/or amendment of, a Letter of
Credit such amount as shall at the time of such issuance or amendment be the
administrative charge which the Issuing Agent or Issuing Lenders, as applicable,
is customarily charging for issuances of, or amendments of, letters of credit
issued by it.

(d) The Parent Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, when and as due, such fees as have been, or
are from time to time, separately agreed upon.

(e) All computations of Fees shall be made in accordance with Section 11.07(b).

2.02 Voluntary Reduction of Commitments. (a) Upon at least three (3) Business
Days’ irrevocable prior written notice (or telephonic notice promptly confirmed
in writing) given by the Parent Borrower to the Administrative Agent at its
Notice Office (which notice shall be deemed to be given on a certain day only if
given before 11:00 A.M. (New York time) on such day and the Administrative Agent
shall promptly transmit such notice to each of the Lenders), the Parent Borrower
shall have the right, without premium or penalty, to terminate or partially
reduce the Total Unutilized Commitment, provided that (x) any such reduction
shall apply to permanently reduce the Total Unutilized Commitment and to
proportionately reduce the Commitment of each Lender, and (y) any partial
reduction pursuant to this Section 2.02(a) shall be in integral multiples of at
least $5,000,000. Notwithstanding the foregoing, a notice of termination or
partial reduction of the Total Unutilized Commitment delivered by the Parent
Borrower may be conditioned upon the effectiveness of one or more credit
facilities, in which case such notice may be revoked by the Parent Borrower (by
written notice to the Administrative Agent) on or prior to the specified
effective date if such condition is not satisfied.

(b) [Reserved].

2.03 Termination or Mandatory Reduction of Commitments. Unless previously
terminated pursuant to Section 2.02, the Total Commitment shall terminate at
9:00 A.M. (New York time) on the Commitment Expiration Date.

 

20



--------------------------------------------------------------------------------

SECTION 3. Payments.

3.01 [Reserved].

3.02 Mandatory Repayments. (a) If on any date, the Letter of Credit Outstandings
exceed the Total Commitment as then in effect, the Parent Borrower shall pay, or
cause one or more Borrowers for whose account Letters of Credit were issued to
pay, to the Administrative Agent at the Payment Office on such date an amount of
cash and/or Cash Equivalents equal to the amount of such excess, such cash
and/or Cash Equivalents to be held as security for all obligations of the
respective Borrower to the Lenders hereunder in the Collateral Account
applicable to such Borrower.

(b) If on any date and for any reason (including any fluctuations in the
U.S. Dollar Equivalent of any amount of any Optional Currency), the aggregate
outstanding amount of all Letter of Credit Outstandings (less the amount of any
cash and/or Cash Equivalents previously paid to, and currently held by, the
Administrative Agent as contemplated by this sentence) issued in currencies
other than U.S. Dollars exceeds the Aggregate Multicurrency Letter of Credit
Limit (as such amount may be increased as provided for in Section 1.14(a)), the
Parent Borrower shall pay, or cause one or more Borrowers for whose account
Letters of Credit were issued to pay, to the Administrative Agent at the Payment
Office on such date an amount of cash and/or Cash Equivalents equal to the
amount of such excess, such cash and/or Cash Equivalents to be held as security
for all obligations of the respective Borrowers to the Lenders hereunder in a
cash collateral account to be established by the Administrative Agent on terms
reasonably satisfactory to the Administrative Agent.

(c) If on any date, the Letter of Credit Outstandings applicable to such
Borrower exceed such Borrower’s Borrowing Base, such Borrower shall pay or
deliver to the Collateral Agent within one (1) Business Day of such date an
amount of cash and/or Eligible Securities (valued for this purpose based on the
respective Advance Rate applicable thereto) in an aggregate amount equal to the
amount of such excess, with any such cash or Eligible Securities to be held as
additional security for all obligations of the respective Borrower hereunder in
the Collateral Account applicable to such Borrower.

3.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the ratable account of the Lenders entitled thereto, not later than
11:00 A.M. (New York time) on the date when due and shall be made in immediately
available funds and in lawful money of the United States of America at the
Payment Office, it being understood that written, telex or facsimile notice by a
Borrower to the Administrative Agent to make a payment from the funds in such
Borrower’s account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account. Any payments under
this Agreement which are made later than 11:00 A.M. (New York time) may, in the
discretion of the Administrative Agent, be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

21



--------------------------------------------------------------------------------

3.04 Net Payments. (a) (i) All payments made by any Borrower hereunder or under
any Credit Document will be made without setoff, counterclaim or other defense.
Except as required by law, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
(1) any U.S. Federal withholding taxes imposed by FATCA, and (2) except as
provided in the second succeeding sentence after taking into account any
available tax credit or deduction related directly thereto, any tax imposed on
or measured by the net income or net profits, franchise taxes and branch profits
taxes of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively, as “Taxes”). If any Taxes are so
levied or imposed, the applicable Borrower agrees to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under the applicable Credit Document, after withholding or
deduction for or on account of any such Taxes, will not be less than the amount
which would have been received thereunder had no such deduction or withholding
been made. If any additional amounts are payable in respect of Taxes pursuant to
the preceding sentence, the applicable Borrower agrees to reimburse each Lender,
upon the written request of such Lender, for taxes imposed on or measured by the
net income or net profits of such Lender, and franchise taxes imposed in lieu of
taxes imposed on or measured by net income or net profits of a Lender, pursuant
to the laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such additional amounts so paid to or on behalf of such
Lender pursuant to the preceding sentence and in respect of any additional
amounts paid to or on behalf of such Lender pursuant to this sentence. The
applicable Borrower will furnish to the Administrative Agent within forty-five
(45) days after the date the payment of any Taxes is due pursuant to applicable
law certified copies of tax receipts evidencing such payment by the Parent
Borrower. The Parent Borrower agrees to indemnify and hold harmless each Lender,
and reimburse such Lender upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.

(ii) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.04(a) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Credit

 

22



--------------------------------------------------------------------------------

Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (a)(ii).

(b) Each Lender agrees to deliver to each Designated Subsidiary Borrower
organized under the laws of the United States (each, a “U.S. Borrower”) and the
Administrative Agent on or prior to the date that such U.S. Borrower becomes a
Designated Subsidiary Borrower pursuant to Section 1.13, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.12 or Section 11.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
already complied with this Section 3.04(b)), on the date of such assignment or
transfer to such Lender, or in the case of an Additional Lender (unless the
respective Additional Lender was already a Lender hereunder immediately prior to
such assignment of transfer and already complied with this Section 3.04(b)), on
the respective Additional Commitment Date (and from time to time thereafter upon
the reasonable request of the U.S. Borrower or the Administrative Agent), (i) if
such Lender is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes, two
accurate and complete original signed copies of Internal Revenue Service
Form W-9, or any successor form, certifying that such Lender is entitled to an
exemption from U.S. backup withholding tax; (ii) if such Lender is not a United
States person for U.S. Federal income tax purposes, (a) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN-E or
Form W-8BEN (with respect to a complete exemption (or rate reduction) under an
income tax treaty) or Form W-8ECI, or successor forms of any of the foregoing,
certifying to such Lender’s entitlement as of such date to a complete exemption
from (or rate reduction of) United States withholding tax with respect to
payments to be made under this Agreement, (b) if such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8BEN-E or Form W-8BEN (with respect to a
complete exemption (or reduction) under an income tax treaty) or Form W-8ECI
pursuant to clause (ii)(a) above, (x) a certificate substantially in the form of
Exhibit D-1, Exhibit D-2, Exhibit D-3 or Exhibit D-4 (as applicable) (any such
certificate, a “Section 3.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN-E or
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under any Credit Document, or (c) to the extent that the
Lender is not the beneficial owner, two accurate and complete original signed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8BEN-E or Form W-8BEN, Form W-8ECI, a Section 3.04(b)(ii)
Certificate, Internal Revenue Service Form W-9 and/or other certification
documents from each beneficial owner, as applicable. In addition, each Lender
that is lending to and/or issuing Letters of Credit for the account of a U.S.
Borrower agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to each U.S.
Borrower and the Administrative

 

23



--------------------------------------------------------------------------------

Agent two new accurate and complete original signed copies of Internal Revenue
Service Form W-9, Form W-8ECI, Form W-8BEN-E or Form W-8BEN (with respect to the
benefits of any income tax treaty), or Form W-8BEN-E or Form W-8BEN (with
respect to the portfolio interest exemption), Form W8IMY or a
Section 3.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, or it shall immediately notify each
U.S. Borrower and the Administrative Agent of its inability to deliver any such
Form or Certificate, in which case such Lender shall not be required to deliver
any such Form or Certificate pursuant to this Section 3.04(b). Notwithstanding
anything to the contrary contained in Section 3.04(a), but subject to
Section 11.04(b) and the immediately succeeding sentence, (x) each U.S. Borrower
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, Fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to such U.S. Borrower, the U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) no U.S. Borrower
shall be obligated pursuant to Section 3.04(a) hereof to gross-up payments to be
made to a Lender in respect of income or similar taxes imposed by the United
States (I) if such Lender has not provided to such U.S. Borrower, the Internal
Revenue Service Forms required to be provided to U.S. Borrower pursuant to this
Section 3.04(b) or (II) in the case of a payment by the U.S. Borrowers, other
than interest, to a Lender described in clause (ii) above, to the extent that
such Forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 3.04 and except as set forth in Section 3.04(c) or
Section 11.04(b), (i) the Parent Borrower agrees to pay any additional amounts
and to indemnify each Lender in the manner set forth in Section 3.04(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of such income or similar taxes and (ii) no
Lender shall be required to deliver any forms pursuant to this Section 3.04 that
it is not legally entitled to deliver.

(c) Notwithstanding anything herein to the contrary, neither Parent Borrower nor
any Designated Subsidiary Borrower shall be under any obligation to pay any
additional amounts to a Lender or indemnify any Lender under this Section 3.04
with respect to (i) any amounts withheld or deducted by Parent Borrower or any
Designated Subsidiary Borrower prior to the date that is 180 days prior to the
date that such Lender makes a written demand therefor or (ii) any Taxes paid by
a Lender if written demand therefor is made to Parent Borrower or a Designated
Subsidiary Borrower on a date that is 180 days after the date such Lender filed
the tax return with respect to which such Taxes relate.

(d) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to any Borrower that
is not a U.S. Borrower any information as reasonably requested by such Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this
Section 3.04(d) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its Tax calculations).

 

24



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA, and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 3.04(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(f) If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Borrower or with respect to which any Borrower has paid additional
amounts pursuant to this Section 3.04, it shall pay to the applicable Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Borrower under this Section 3.04 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Lender, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Lender be required to pay any amount to the Borrower
pursuant to this subsection the payment of which would place the Lender in a
less favorable net after-tax position than such Lender would have been in if the
Taxes subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Taxes had never been paid. This
subsection shall not be construed to require any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person

 

25



--------------------------------------------------------------------------------

SECTION 4. Conditions Precedent.

4.01 Conditions Precedent to the Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which each of the following
conditions shall have been satisfied, or waived by the Required Lenders:

(a) Execution of Agreement. On the Effective Date, the Parent Borrower, each
Initial Designated Subsidiary Borrower, the Administrative Agent and each Lender
shall have signed a copy hereof (whether the same or different copies) and shall
have delivered (or transmitted by telecopy) the same to the Administrative Agent
at its Notice Office.

(b) Opinion of Counsel. On the Effective Date, the Administrative Agent shall
have received (i) an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Effective Date, from
Skadden, Arps, Slate, Meagher & Flom LLP, special United States counsel to the
Borrowers, in form and substance reasonably acceptable to the Administrative
Agent, (ii) an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Effective Date, from ASW Law
Limited, special Bermuda counsel to the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent, and (iii) an opinion
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher & Flom
(UK) LLP, special England and Wales counsel to the Borrowers, in form and
substance reasonably acceptable to the Administrative Agent.

(c) Officer’s Certificate; Corporate Proceedings. (i) On the Effective Date, the
Administrative Agent shall have received, from the Parent Borrower and each
Initial Designated Subsidiary Borrower, a certificate, dated the Effective Date,
signed by the President, a Director, Secretary or any Vice President of such
Borrower, and attested to by another Authorized Officer of such Borrower, in the
form of Exhibit F hereto with appropriate insertions and deletions, together
with (x) copies of its certificate of incorporation, by-laws or other
organizational documents and (y) the resolutions relating to the Credit
Documents which shall be reasonably satisfactory to the Administrative Agent.

(ii) On or prior to the Effective Date, all corporate and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Credit Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including certificates of existence or good
standing certificates, as applicable, and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

(d) Adverse Change, etc. Since December 31, 2015, nothing shall have occurred
which has had, or would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

(e) Litigation. On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Parent Borrower or
any of its Subsidiaries (i) with respect to this Agreement, any other Credit
Document or any of the transactions contemplated hereby or thereby or (ii) which
has had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

(f) Approvals, etc. On the Effective Date, all necessary governmental and
third-party approvals, permits and licenses in connection with this Agreement
and the other transactions contemplated by the Credit Documents and otherwise
referred to herein or therein, shall have been obtained and remain in full force
and effect.

(g) Indebtedness, etc. On the Effective Date, the Parent Borrower and its
Subsidiaries shall have no outstanding preferred stock or Indebtedness after
giving effect to this Agreement except (w) intercompany indebtedness, (x) the
Obligations, (y) Indebtedness set forth on Annex V and (z) Indebtedness (on an
individual basis) which has an outstanding principal balance of less than
$15,000,000. On or prior to the Effective Date, (i) the Administrative Agent
shall have received satisfactory evidence that the Existing Credit Agreement
shall have been terminated (including all commitments thereunder) and all
amounts thereunder shall have been paid in full and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith. In connection with the evidence referred to in the
preceding sentence, each Lender hereto and also a party to the Existing Credit
Agreement hereby waives any requirement under the Existing Credit Agreement that
the Borrowers provide notice of the cancellation or termination of any
commitment outstanding thereunder prior to the Effective Date and that payment
of any fees under the Existing Credit Agreement on the Effective Date be
received on or prior to 11 A.M. (New York time). On the Effective Date, the
Letters of Credit outstanding under the Existing Credit Agreement shall continue
to be outstanding (and shall be deemed to be issued) under this Agreement and
shall be deemed to be Fronted Letters of Credit or Non-Fronted Letters of
Credit, as the case may be, governed by the terms of this Agreement and the
terms of this Agreement will also govern the rights of the Borrowers, the
Issuing Agent, the Issuing Lenders, the Lenders, the Original Lenders and the
Existing Issuing Lenders with respect thereto. In connection therewith, each
Lender hereto and also a party to the Existing Credit Agreement hereby
acknowledges and agrees that each such Letter of Credit shall be deemed
terminated for purposes of the Existing Credit Agreement and any related
Existing Credit Document.

(h) No Default; Representations and Warranties. On the Effective Date, there
shall exist no Default or Event of Default, and all representations and
warranties made by each Borrower contained herein or in any other Credit
Document shall be true and correct in all material respects; it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date.

(i) A.M. Best Rating. On the Effective Date, each Borrower which is a Regulated
Insurance Company shall have, and each Borrower that has a Subsidiary which is a
Regulated Insurance Company and which has a claims paying rating from A.M. Best
Co. (or its successor) shall cause such Subsidiary to have, an A.M. Best
financial strength rating of at least “B++”.

(j) Fees. On the Effective Date, the Borrowers shall have paid the
Administrative Agent and the Lenders all fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by this
Agreement and the other Credit Documents, agreed upon by such parties to be paid
on or prior to the Effective Date.

 

27



--------------------------------------------------------------------------------

(k) Security Documents. On or prior to the Effective Date, the Administrative
Agent shall have received counterparts of the Security Agreement executed by
each Borrower, together with:

(i) all documents and instruments, including Uniform Commercial Code financing
statements where applicable, required by law in each applicable jurisdiction or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the
Security Agreement;

(ii) results of a recent search of the Uniform Commercial Code (or equivalent)
filings made with respect to each Borrower in the jurisdictions contemplated in
clause (i) above (including, without limitation, Washington D.C. and Bermuda)
and in such other jurisdictions in which Collateral is located on the Effective
Date which may be reasonably requested by the Administrative Agent, and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
the Security Agreement or have been released; and

(iii) for each Collateral Account, a control agreement with Deutsche Bank Trust
Company Americas in the form specified in the Security Agreement (appropriately
completed), with such changes thereto as may be reasonably acceptable to the
Administrative Agent and each such control agreement shall be in full force and
effect; and

(iv) the Security Agreement shall be in full force and effect.

(l) Leverage Ratio. On the Effective Date, the Administrative Agent shall have
received a certificate, executed by the chief financial officer of the Parent
Borrower, setting forth the Leverage Ratio as of the Effective Date (after
giving effect to issuance of Letters of Credit on such day), which certificate
shall contain the calculations required to establish such Leverage Ratio and be
in form and substance satisfactory to the Administrative Agent.

(m) Existing Lender Agreement. On the Effective Date, each Original Lender and
each Existing Issuing Lender that, in each case, will not be a Lender under this
Agreement shall have executed and delivered to the Administrative Agent an
Existing Lender Agreement.

(n) Investment Grade Nonconvertible Corporate Bonds. On the Effective Date, the
aggregate value of the Investment Grade Nonconvertible Corporate Bonds Level I
and the Investment Grade Nonconvertible Corporate Bonds Level II (each such
valuation being calculated based on the applicable Advance Rates) shall not
exceed 50% of the value of Eligible Securities (such valuation being calculated
based on the applicable Advance Rates) at such time.

(o) USA Patriot Act. The Administrative Agent and the Lenders shall have
received at least three (3) Business Days prior to the Effective Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, that has been reasonably requested at
least ten (10) Business Days prior to the Effective Date.

 

28



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 10.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

4.02 Conditions Precedent to All Letters of Credit. The obligation of the
Issuing Agent to issue or amend any Letter of Credit is subject, at the time of
the issuance or amendment of such Letter of Credit (and after giving effect
thereto), to the satisfaction of the following conditions:

(a) Effective Date. The Effective Date shall have occurred.

(b) No Default; Representations and Warranties. (i) There shall exist no Default
or Event of Default, (ii) all representations and warranties contained herein or
in the other Credit Documents (other than, after the Effective Date, the
representation and warranty set forth in Section 5.09(b)) shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such issuance or
amendment of a Letter of Credit; it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (iii) the applicable Designated Subsidiary Borrower is
not an EEA Financial Institution.

(c) Letter of Credit Request. The Administrative Agent shall have received a
Letter of Credit Request meeting the requirements of Section 1.02 with respect
to each Letter of Credit to be issued.

The occurrence of the Effective Date shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Section 4.01 shall have been satisfied as
of that time (provided that, notwithstanding the foregoing, the Borrower makes
no representation or warranty as to the satisfaction of the Administrative Agent
to the extent any such conditions are required to be satisfactory or acceptable
to the Administrative Agent). Thereafter, the acceptance of the benefits of each
Letter of Credit shall constitute a representation and warranty by the
respective Borrower to the Administrative Agent and each of the Lenders that the
conditions specified in Section 4.02 shall have been met as of that time. All of
the certificates, legal opinions and other documents and papers referred to in
this Section 4, unless otherwise specified, shall be delivered to the
Administrative Agent at its Notice Office for the account of each of the Lenders
and in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall give the Parent Borrower and each Lender written
notice that the Effective Date has occurred.

Notwithstanding anything to the contrary in this Section 4, the Issuing Agent
shall not issue any Letters of Credit in respect of which there is a Limited
Fronting Lender if the applicable Participating Issuer is a Defaulting Lender
unless such Limited Fronting Lender has entered into arrangements satisfactory
to it with the Parent Borrower and/or such Defaulting Lender to eliminate such
Limited Fronting Lender’s risk with respect to such Defaulting Lender

 

29



--------------------------------------------------------------------------------

in respect of each Letter of Credit hereunder in respect of which such Limited
Fronting Lender acts as issuer for such Defaulting Lender’s Percentage, as
applicable, of Letter of Credit Outstandings (or any portion thereof).

SECTION 5. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to issue or amend the Letters of Credit
provided for herein, each Borrower (solely as to itself and its Subsidiaries,
provided that the representations and warranties in Sections 5.09 and 5.10 shall
be deemed to be made only by the Parent Borrower) hereby makes the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the
issuance of any Letters of Credit (with the issuance or amendment of each Letter
of Credit being deemed to constitute a representation and warranty that the
matters specified in this Section 5 (other than, in the case of any such
issuance or amendment after the Effective Date, the representation and warranty
set forth in Section 5.09(b)) are true and correct in all material respects on
and as of the date of the issuance or amendment of such Letter of Credit unless
such representation and warranty expressly indicates that it is being made as of
any specific date in which case such representation and warranty shall be true
and correct in all material respects only as of such specified date):

5.01 Corporate Status. Each of the Parent Borrower, each of the Designated
Subsidiary Borrowers and each of the Material Subsidiaries (i) is a duly
organized and validly existing corporation or business trust or other entity and
in the case of each Borrower organized under the laws of the United States or
any State thereof, or any other jurisdiction where the concept of “good
standing” is applicable, is in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has been duly qualified
and is authorized to do business and is in good standing in all jurisdictions
where it is required to be so qualified, except, in the case of this clause
(ii), where the failure to be so qualified, authorized or in good standing would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.02 Corporate Power and Authority. Each Borrower has the corporate power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Borrower has duly executed and delivered
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.

5.03 No Contravention of Laws, Agreements or Organizational Documents. Neither
the execution, delivery and performance by any Borrower of this Agreement or the
other Credit Documents to which it is a party nor compliance with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein, (i) will contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any

 

30



--------------------------------------------------------------------------------

court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any material Lien (except
Liens created pursuant to the Security Documents or pursuant to
Sections 3.02(a), (b) or (c) or Section 11.02) upon any of the property or
assets of the Parent Borrower or any of its Subsidiaries pursuant to the terms
of, any material indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material instrument to which the Parent Borrower or any
of its Subsidiaries is a party or by which it or any of its property or assets
are bound or to which it may be subject or (iii) will violate any provision of
the certificate of incorporation, by-laws or other organizational documents of
the Parent Borrower or any of its Subsidiaries, except to the extent that, in
the case of each of the immediately preceding clauses (i), (ii) and (iii), such
contravention, conflict, inconsistency, breach, default, material Lien or
violation would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

5.04 Litigation and Contingent Liabilities. To the best of the knowledge of the
Parent Borrower or any Subsidiary of the Parent Borrower, as applicable, there
are no actions, suits or proceedings pending or threatened in writing involving
the Parent Borrower or any of its Subsidiaries (including, without limitation,
with respect to this Agreement or any other Credit Document) that have had, or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.05 Use of Proceeds; Margin Regulations. (a) Letters of Credit shall be issued
to support the obligations of the Borrowers that are otherwise permitted under
this Agreement.

(b) Neither the issuance of any Letter of Credit, nor the use by any Borrower or
any Subsidiary of the proceeds thereof, will violate or be inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System and no part of the proceeds of any Letter of Credit will be used
by any Borrower or any Subsidiary to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock.

5.06 Approvals. Any order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required in connection with
(i) the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any Credit Document, has
been obtained.

5.07 Investment Company Act. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5.08 True and Complete Disclosure; Assumptions. All factual information (taken
as a whole) heretofore or contemporaneously furnished by the Parent Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender in writing
(including, without

 

31



--------------------------------------------------------------------------------

limitation, all information contained in the Credit Documents) for purposes of
or in connection with this Agreement or any transaction contemplated herein is,
and all other factual information (taken as a whole with all other such
information theretofore or contemporaneously furnished) hereafter furnished by
any such Persons in writing to the Administrative Agent will be, when taken
together with all reports, statements, schedules and other information included
in the Annual Report of the Parent Borrower on Form 10-K (including any
amendments thereto) in respect of the fiscal year most recently ended (or in any
Quarterly Report of the Parent Borrower on Form 10-Q (including any amendments
thereto) in respect of any subsequent period) publicly filed with the SEC, true
and accurate in all material respects on the date as of which such information
is dated and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole with all other such information
theretofore or contemporaneously furnished) not misleading at such time in light
of the circumstances under which such information was provided.

5.09 Financial Condition; Financial Statements. (a) The consolidated balance
sheet of the Parent Borrower for the fiscal year ended December 31, 2015, and
the related consolidated statements of income, shareholders’ equity and cash
flows, reported on by Ernst & Young Ltd., copies of which have been delivered to
each of the Lenders fairly present in all material respects, in each case, in
conformity with GAAP or SAP, as applicable, consistently applied, the
consolidated financial position and results of operations and cash flows of the
Parent Borrower as of such dates and their consolidated results of operations
and cash flows for such fiscal year.

(b) Since December 31, 2015, nothing has occurred which has had, or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.10 Tax Returns and Payments. The Parent Borrower and its Subsidiaries (i) have
timely filed with the appropriate taxing authority (taking into account any
applicable extension within which to file) all material income and other
material tax returns, domestic and foreign, required to be filed by the Parent
Borrower and its Subsidiaries, and (ii) have paid all material taxes payable by
them which have become due and assessments which have become due, except for
those contested in good faith and adequately disclosed and for which adequate
reserves have been established in accordance with GAAP. No tax Liens, except as
permitted under Section 7.03(l) hereof, have been filed and no claims are
pending or, to the best knowledge of the Parent Borrower or any of its
Subsidiaries, proposed or threatened with respect to any taxes, fees or other
charges for any taxable period, except such tax Liens which would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

5.11 [Reserved].

5.12 Subsidiaries. Set forth in Annex III is a complete and correct list of all
of the Subsidiaries of the Parent Borrower as of the Effective Date, together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed in Annex III, each of the
Parent Borrower and its Subsidiaries owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Annex III.

 

32



--------------------------------------------------------------------------------

5.13 Capitalization. As of March 17, 2016, the authorized capital stock of the
Parent Borrower consists of 120,000,000 shares, $1.00 par value per share, of
which 67,367,309 ordinary shares, 9,200,000 shares of 7.5% Non-Cumulative
Preferred Shares, Series B and 9,200 shares of 6.35% Non-Cumulative Preferred
Shares, Series C are issued and outstanding. As of the Effective Date, all such
outstanding shares of the Parent Borrower have been duly and validly issued and
are fully paid and nonassessable.

5.14 Indebtedness. The Parent Borrower and its Subsidiaries do not have any
Indebtedness on the Effective Date other than (i) intercompany indebtedness,
(ii) the Obligations, (iii) the Indebtedness listed on Annex V and
(iv) Indebtedness (on an individual basis) which has an outstanding principal
balance of less than $15,000,000.

5.15 Compliance with Statutes, etc. The Parent Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations, rules
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
environmental laws), except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. All required regulatory approvals are in full force and effect on the
date hereof, except where the failure of such approvals to be in full force and
effect would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

5.16 Insurance Licenses. There is (i) no Insurance License that is the subject
of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) to the best of the knowledge of the Parent Borrower or any
Subsidiary of the Parent Borrower, as applicable, no sustainable basis for such
a suspension, revocation or limitation, and (iii) to the best of the knowledge
of the Parent Borrower or any Subsidiary of the Parent Borrower, as applicable,
no such suspension, revocation or limitation threatened by any Applicable
Insurance Regulatory Authority, that, in each instance under (i), (ii) and
(iii) above, has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Regulated
Insurance Company transacts any insurance business, directly or indirectly, in
any jurisdiction where such business requires any Insurance License of an
Applicable Insurance Regulatory Authority or such jurisdiction not validly
maintained by such Regulated Insurance Company, except to the extent that the
failure to so maintain has not had, or would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

5.17 Security Documents. The Security Documents create, as security for the
Obligations of the Parent Borrower and each Designated Subsidiary Borrower,
valid and enforceable security interests in and Liens on all of the Collateral,
superior to and prior to the rights of all third persons and subject to no other
Liens (other than Liens permitted pursuant to Section 7.03(a), (l) or (m)). No
filings or recordings are required in order to ensure the enforceability,
perfection or priority of the security interests created under the Security
Documents, except for filings or recordings which shall have been previously
made, or, in relation to any Security Documents entered into by a Borrower
incorporated in England and Wales, any registrations of such Security Documents
at Companies House.

 

33



--------------------------------------------------------------------------------

5.18 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. The Parent
Borrower has implemented and maintains in effect policies and procedures
applicable to it and its Subsidiaries designed to promote compliance by the
Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents who have authority to underwrite insurance policies on
behalf of the Parent Borrower or any of its Subsidiaries with Anti-Corruption
Laws, applicable Anti-Money Laundering Laws and applicable Sanctions, and the
Parent Borrower and its Subsidiaries are in compliance with Anti-Corruption
Laws, applicable Anti-Money Laundering Laws and applicable Sanctions in all
material respects. None of the Parent Borrower, any Subsidiary or to the
knowledge of the Parent Borrower or such Subsidiary any of their respective
directors, officers or employees is a Sanctioned Person.

5.19 EEA Financial Institutions. As of the Effective Date, no Borrower is an EEA
Financial Institution.

SECTION 6. Affirmative Covenants. Each Borrower hereby covenants and agrees
(solely as to itself and its Subsidiaries) that on and as of the Effective Date
and thereafter, for so long as this Agreement is in effect and until the
Commitments have terminated, no Letters of Credit are outstanding and Unpaid
Drawings, together with interest, Fees and all other Obligations (other than
indemnities described in Section 11.12 which are not then owing) incurred
hereunder and under any other Credit Document, are paid in full:

6.01 Information Covenants. The Parent Borrower will furnish to each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the close of each fiscal year of the Parent Borrower, the
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income,
operations, changes in stockholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the consolidated figures for the previous fiscal year, all in reasonable
detail and accompanied by a report thereon of Ernst & Young Ltd. or other
independent public accountants of recognized national standing selected by the
Parent Borrower, which report shall state that such consolidated financial
statements present fairly the consolidated financial position of each of the
Parent Borrower and its Subsidiaries as at the dates indicated and the
consolidated results of its operations and cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise specified in such report; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.

(b) Quarterly Financial Statements. As soon as available and in any event within
sixty (60) days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Parent Borrower, the consolidated balance
sheet of the Parent Borrower and its Subsidiaries as at the end of such period
and the related consolidated statements of income, changes in stockholders’
equity and cash flows of the Parent Borrower and its

 

34



--------------------------------------------------------------------------------

Subsidiaries for such period and (in the case of the second and third quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the Chief Financial Officer of the
Parent Borrower as presenting fairly, in accordance with GAAP (except as
specifically set forth therein; provided any exceptions or qualifications
thereto must be acceptable to the Required Lenders) on a basis consistent with
such prior fiscal periods, the information contained therein, subject to changes
resulting from normal year-end audit adjustments;

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b), a certificate of the
chief financial officer of the Parent Borrower to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth
(i) the calculations required to establish whether the Parent Borrower and its
Subsidiaries were in compliance with the provisions of Section 7.09 as at the
end of such fiscal year or quarter, as the case may be, and (ii) if delivered
with the financial statements required by Section 6.01(a), the Consolidated
Tangible Net Worth on such Financial Statement Delivery Date.

(d) Notice of Default or Litigation. (x) Within five (5) Business Days after any
Borrower becomes aware of the occurrence of any Default, Event of Default and/or
any event or condition constituting, or which would reasonably be expected to
have a Material Adverse Effect, a certificate of an Authorized Officer of each
Borrower setting forth the details thereof and the actions which the Borrowers
are taking or proposes to take with respect thereto and (y) promptly after any
Borrower knows of the commencement thereof, notice, of any litigation, dispute
or proceeding involving a claim against the Parent Borrower and/or any
Subsidiary which claim would reasonably be expected to have a Material Adverse
Effect.

(e) Other Statements and Reports. Promptly upon the mailing thereof to the
security holders of the Parent Borrower generally, copies of all financial
statements, reports and proxy statements so mailed.

(f) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Parent Borrower shall have filed with the SEC or any national securities
exchange; provided that any such registration statements and annual, quarterly
or monthly reports shall be deemed delivered to the extent same are publicly
available via the SEC’s “EDGAR” filing system.

(g) Insurance Reports and Filings. (i) Promptly after the filing thereof, a copy
of each Statutory Statement filed by each Regulated Insurance Company.

(ii) Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(a) without duplication, each material examination and/or audit report or other
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (b) all material information which the Lenders may from
time to time request with

 

35



--------------------------------------------------------------------------------

respect to the nature or status of any material deficiencies or violations
reflected in any examination report or other similar report, and (c) without
duplication, each material registration, filing, submission, report, order,
direction, instruction, approval, authorization, license or other notice which
any Borrower or any Regulated Insurance Company may at any time make with, or
receive from, any Applicable Insurance Regulatory Authority.

(iii) Promptly following notification thereof from a Governmental Authority (but
without duplication), notification of the suspension, limitation, termination or
non-renewal of, or the taking of any other action which would be materially
adverse to any Regulated Insurance Company in respect of, any material Insurance
License.

(h) Borrowing Base Certificate. No later than the tenth Business Day of each
month, a Borrowing Base Certificate from each Borrower on whose account a Letter
of Credit has been issued as of the last day of the immediately preceding month,
executed by an Authorized Officer of such Borrower.

(i) Other Information. With reasonable promptness, such other information or
existing documents (financial or otherwise) as the Administrative Agent or any
Lender may reasonably request from time to time.

6.02 Books, Records and Inspections. The Borrowers will (i) keep, and will cause
each of their respective Subsidiaries to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP or SAP,
as applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to Section 11.14, permit, and will
cause each of their respective Subsidiaries to permit, representatives of any
Lender at such Lender’s expense prior to the occurrence and during the
continuance of an Event of Default and at the Borrowers’ expense after the
occurrence of an Event of Default to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. The Borrowers agree to cooperate
and assist in such visits and inspections, in each case at such reasonable times
and as often as may reasonably be desired.

6.03 Insurance. Each Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of such Borrower or in such
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.

6.04 [Reserved].

6.05 Maintenance of Existence. Each Borrower shall maintain, and shall cause
each of its Material Subsidiaries to maintain, its existence and carry on its
business in substantially the same manner and in substantially the same fields
as such business is now carried on and maintained. Each Borrower will qualify
and remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction,

 

36



--------------------------------------------------------------------------------

except those jurisdictions in which the failure to receive or retain such
qualifications would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. Notwithstanding anything to the
contrary contained in this Section 6.05, the Borrowers and their respective
Subsidiaries may consolidate, amalgamate, merge, dissolve or liquidate and
purchase and sell assets to the extent permitted under Section 7.02.

6.06 Compliance with Statutes, etc. The Borrowers will, and will cause each
Subsidiary to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls) other than those the
non-compliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The Parent Borrower
will maintain in effect and enforce policies and procedures designed to promote
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents who have authority to underwrite
insurance policies on behalf of the Parent Borrower or any of its Subsidiaries
with Anti-Corruption Laws and applicable Sanctions.

6.07 [Reserved].

6.08 Maintenance of Property. Each Borrower shall, and will cause each of its
Subsidiaries to, maintain all of their material properties and assets in good
condition, repair and working order, ordinary wear and tear excepted, except
where failure to maintain the same would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

6.09 Maintenance of Licenses and Permits. Each Borrower will, and will cause
each of its Subsidiaries to, maintain all permits, licenses and consents as may
be required for the conduct of its business by any state, federal or local
government agency or instrumentality, except where failure to maintain the same
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

6.10 Claims Paying Ratings. Each Borrower which is a Regulated Insurance Company
shall, and each Borrower that has a Subsidiary which is a Regulated Insurance
Company and which has a claims paying rating from A.M. Best Co. (or its
successor) shall cause such Subsidiary to, maintain at all times a claims-paying
rating of at least “B++” from A.M. Best & Co. (or its successor).

6.11 End of Fiscal Years; Fiscal Quarters. The Parent Borrower will cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates which are consistent with a fiscal year-end as
described above.

6.12 Borrowing Base Requirement. Subject to Section 3.02(c), each Borrower shall
at all times cause its respective Borrowing Base to equal or exceed the Letter
of Credit Outstandings attributable to such Borrower at such time.

 

37



--------------------------------------------------------------------------------

6.13 Further Assurances. Each Borrower shall promptly and duly execute and
deliver to the Administrative Agent and/or the Collateral Agent such documents
and assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of the Security Documents and to establish, protect and
perfect the rights and remedies created or intended to be created in favor of
the Collateral Agent, the Administrative Agent or the Lenders pursuant to the
Security Documents.

6.14 EEA Financial Institutions. If at any time, any Designated Subsidiary
Borrower is or shall become an EEA Financial Institution, the Parent Borrower
shall, within thirty (30) days of such Borrower becoming an EEA Financial
Institution, terminate the status of such Designated Subsidiary Borrower as a
Borrower hereunder pursuant to Section 1.13 and provide the Administrative Agent
with a Termination Letter with respect to such Designated Subsidiary Borrower.
Following a termination of a Borrower pursuant to this Section 6.14, the Parent
Borrower shall use commercially reasonable efforts to replace any outstanding
Letters of Credit issued on behalf of such Borrower.

SECTION 7. Negative Covenants. Each Borrower hereby covenants and agrees (solely
as to itself and its Subsidiaries) that on and as of the Effective Date and
thereafter, for so long as this Agreement is in effect and until the Commitments
have terminated, no Letters of Credit are outstanding and the Unpaid Drawings
together with interest, Fees and all other Obligations (other than indemnities
described in Section 11.12 which are not then owing) incurred hereunder and
under any other Credit Document, are paid in full:

7.01 Changes in Business. The Parent Borrower will not, and will not permit any
of its Subsidiaries to, engage (directly or indirectly) in any business other
than substantially the same lines of business in which they are engaged on the
Effective Date and reasonable extensions thereof and other businesses that are
complimentary or reasonably related thereto.

7.02 Consolidations, Amalgamations, Mergers and Sales of Assets. (a) The Parent
Borrower will not, and will not permit any of its Subsidiaries to, consolidate,
amalgamate or merge with or into any other Person, provided that (i) any
Borrower may merge, consolidate or amalgamate with another Person if (x) such
Borrower is the corporation or other entity surviving such merger, consolidation
or amalgamation (it being understood and agreed that in the case of a merger,
consolidation or amalgamation between (A) a Designated Subsidiary Borrower and
the Parent Borrower the survivor corporation or other entity of such merger,
consolidation or amalgamation shall be the Parent Borrower and (B) a Designated
Subsidiary Borrower and a Wholly-Owned Subsidiary of such Designated Subsidiary
Borrower, a Wholly-Owned Subsidiary of the Parent Borrower or a Wholly-Owned
Subsidiary of any Subsidiary of the Parent Borrower, the survivor corporation or
other entity of such merger, consolidation or amalgamation shall be a
Wholly-Owned Subsidiary of the Parent Borrower and shall be or shall promptly
become a Designated Subsidiary Borrower) and (y) immediately after giving effect
to such merger, consolidation or amalgamation, no Event of Default pursuant to
Section 8.01(i),

 

38



--------------------------------------------------------------------------------

8.01(ii) or Section 8.05 shall have occurred and be continuing,
(ii) Subsidiaries of the Parent Borrower may merge, consolidate or amalgamate
with one another or with any other Person so long as the surviving entity is a
Subsidiary of the Parent Borrower (subject, in the case of mergers,
consolidations or amalgamations involving the Parent Borrower or Designated
Subsidiary Borrowers, to compliance with the preceding clause (i)) and, with
respect to any such merger, consolidation or amalgamation of any Subsidiary with
another Person that is not the Parent Borrower or a Subsidiary, immediately
after giving effect to any such merger, consolidation or amalgamation, no Event
of Default pursuant to Section 8.01(i), 8.01(ii) or Section 8.05 shall have
occurred and be continuing, (iii) the Parent Borrower may permit the dissolution
or liquidation of any Subsidiary (other than a Borrower) if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Parent Borrower and (iv) the Parent Borrower may merge,
consolidate or amalgamate with another Person and such other Person may be the
entity surviving such merger, consolidation or amalgamation; provided that
(w) such merger, consolidation, amalgamation is for the primary purpose of
changing the jurisdiction of incorporation of the Parent Borrower,
(x) immediately after giving effect to such transaction, no Event of Default
shall have occurred or be continuing, (y) the surviving corporation is organized
in the United States of America or a state thereof, Bermuda, the United Kingdom,
Switzerland, Hong Kong, Ireland, Cayman Islands, Barbados or another
jurisdiction reasonably acceptable to each of the Lenders and agrees to be bound
by the terms and provisions applicable to the Parent Borrower hereunder and
under the other Credit Documents and (z) the Administrative Agent shall have
received such documents, certificates and opinions reasonably acceptable to it
in connection with such merger, amalgamation or consolidation affirming the
effectiveness of this Agreement and the other Credit Documents and the liability
of such surviving Person for the Obligations as it shall have reasonably
requested and the Administrative Agent and the Lenders shall have received all
documentation and other information with respect to such surviving Person that
the Administrative Agent and Lenders reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations.

(b) No Borrower will, nor will it permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this Section 7.02(b)
as a “Disposition” and any series of related Dispositions constituting but a
single Disposition), any of its properties or assets, tangible or intangible
(including but not limited to sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper or general intangibles with or without
recourse) other than Unrestricted Margin Stock, except (i) for the avoidance of
doubt, Dispositions of cash and Cash Equivalents and Dispositions in the
ordinary course of business of invested assets (including, without limitation,
Eligible Securities (subject to the terms of the Credit Documents));
(ii) leases, subleases, licenses or sublicenses and terminations thereof, in
each case in the ordinary course of business and which do not materially
interfere with the business of the Parent Borrower and its Subsidiaries;
(iii) Dispositions of non-core assets acquired in connection with acquisitions
or other investments which are not used in the business of the Parent Borrower
and its Subsidiaries; (iv) Dispositions or discounts without recourse of
accounts receivable in connection with the compromise or collection thereof in
the ordinary course of business; (v) to the extent that the fair market value of
the assets affected by any Disposition or Dispositions (as determined in good
faith by the Board of Directors of the Parent Borrower), when added to the fair
market value of the assets affected by any such other

 

39



--------------------------------------------------------------------------------

Disposition or Dispositions previously consummated during the same fiscal year
of the Parent Borrower (as determined in good faith by the Board of Directors of
the Parent Borrower), does not constitute more than 25% of the consolidated
assets of the Parent Borrower, and its Subsidiaries as of the last day of the
most recently ended fiscal year of the Parent Borrower and (vi) any Subsidiary
of the Parent Borrower may make a Disposition of any of its properties or assets
to the Parent Borrower, ESI or any Wholly-Owned Subsidiary of the Parent
Borrower.

(c) [Reserved].

7.03 Liens. Neither the Parent Borrower nor any of its Subsidiaries will permit,
create, assume, incur or suffer to exist any Lien on any asset tangible or
intangible (other than Unrestricted Margin Stock) now owned or hereafter
acquired by it, except:

(a) Liens created pursuant to the Credit Documents;

(b) Liens existing on the Effective Date and listed on Annex VI;

(c) Liens not securing Indebtedness which are incurred in the ordinary course of
business;

(d) Liens securing repurchase agreements constituting a borrowing of funds by
the Parent Borrower or any Subsidiary of the Parent Borrower in the ordinary
course of business for liquidity purposes and in no event for a period exceeding
ninety (90) days in each case;

(e) Liens arising pursuant to purchase money mortgages, capital leases or
security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within ninety (90) days after the respective
purchase) of assets acquired after the Effective Date; provided that (i) such
Liens do not at any time encumber any assets (except for replacements,
additions, accessions and proceeds of such assets), other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (ii) with respect to capitalized leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
capitalized leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

(f) statutory and common law Liens of materialmen, mechanics, carriers and
warehousemen and other similar Liens arising in the ordinary course of business
which secure amounts not overdue for a period of more than 60 days;

(g) Liens on any asset of any Person existing at the time such Person is merged,
amalgamated or consolidated with or into the Parent Borrower or any of its
Subsidiaries and not created in contemplation of such event; provided that such
Lien does not encumber any property other than property encumbered at the time
of such acquisition (other than the proceeds, products and accessions thereof
and other than after-acquired assets subjected to a Lien securing Indebtedness
and other obligations incurred

 

40



--------------------------------------------------------------------------------

prior to such event and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired assets, it being understood that such requirement shall not be
permitted to apply to any assets to which such requirement would not have
applied but for such acquisition, merger, amalgamation or consolidation);

(h) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the clauses of this
Section 7.03, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(i) Liens securing obligations owed by the Parent Borrower to any of its
Subsidiaries or owed by any Subsidiary of the Parent Borrower to the Parent
Borrower or any Subsidiary of the Parent Borrower, in each case solely to the
extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;

(j) Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust
arrangements formed in the ordinary course of business for the benefit of
cedents to secure reinsurance recoverables owed to them by such Regulated
Insurance Company;

(k) Liens arising in connection with securities lending arrangements entered
into by the Parent Borrower or any of its Subsidiaries with financial
institutions in the ordinary course of business;

(l) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(m) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent Borrower or any of its Subsidiaries, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements; provided,
however, that with respect to the Collateral Accounts, any such Liens shall only
be permitted to the extent the Custodian has agreed to subordinate such Liens as
provided in the Account Control Agreement;

(n) Liens incurred in connection with the bonding of any judgment or otherwise
arising out of the existence of judgments or awards, in each case, not
constituting an Event of Default;

(o) Liens on cash, securities or other assets held in trust in respect of, or
deposited or segregated to secure, liabilities under insurance or reinsurance
arrangements or regulatory requirements, whether with ceding companies,
reinsurance companies, regulators or others, in all cases in the ordinary course
of business;

 

41



--------------------------------------------------------------------------------

(p) Liens on assets arising in connection with the sale or transfer of such
assets in a transaction permitted under the Agreement and customary rights and
restrictions set forth in agreements relating to such sale or transfer pending
the completion thereof;

(q) Liens securing obligations in respect of letters of credit and guarantees
issued for insurance or reinsurance purposes, annuity contracts and guaranteed
interest contracts entered into in the ordinary course of business; and

(r) Liens not otherwise permitted by the foregoing clauses of this Section 7.03
securing Indebtedness in an aggregate principal amount not at any time exceeding
the greater of (a) $575,000,000 and (b) 15% of Consolidated Tangible Net Worth.

7.04 [Reserved].

7.05 [Reserved].

7.06 Dissolution. No Borrower shall suffer or permit dissolution or liquidation
either in whole or in part, except through corporate reorganization to the
extent permitted by Section 7.02.

7.07 [Reserved].

7.08 Transactions with Affiliates. Neither the Parent Borrower nor any of its
Subsidiaries shall enter into or be a party to, a transaction with any Affiliate
of the Parent Borrower or such Subsidiary (which Affiliate is not the Parent
Borrower or a Subsidiary) involving aggregate payments or consideration in
excess of $10,000,000 for any individual transaction or series of related
transactions, other than, (x) transactions with Affiliates in good faith in the
ordinary course of business consistent with past practice and on terms no less
favorable to the Parent Borrower or such Subsidiary than those that could have
been obtained in a comparable transaction on an arm’s length basis from an
unrelated Person, (y) any transaction with a Person that would constitute a
transaction with an Affiliate solely because the Parent Borrower or a Subsidiary
owns an Equity Interest in or otherwise controls such Person; provided that no
Affiliate of the Parent Borrower or any of its Subsidiaries (other than the
Parent Borrower or a Subsidiary) shall be an Affiliate of such Person or (z) any
transaction that has otherwise been approved, in good faith, by a majority of
the Disinterested Directors of the Parent Borrower or the relevant Subsidiary,
as applicable.

7.09 Maximum Leverage Ratio. The Parent Borrower will not permit the Leverage
Ratio at any time to be greater than 0.35:1.00.

7.10 [Reserved].

7.11 Private Act. No Borrower will become subject to a Private Act to the extent
any such Private Act is materially adverse to the Lenders.

7.12 Restrictions on Transfers. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, prohibit or otherwise restrict the transfer
of cash or other assets

 

42



--------------------------------------------------------------------------------

or suffer to exist any agreement which prohibits or otherwise restricts the
transfer of cash or other assets from any Subsidiary of the Parent Borrower to
the Parent Borrower, except (i) prohibitions or restrictions existing under or
by reason of this Agreement or the other Credit Documents, (ii) prohibitions or
restrictions existing under or by reason of Legal Requirements, and (iii) other
prohibitions or restrictions which, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

7.13 Investment Grade Nonconvertible Corporate Bonds. At no time shall the
aggregate value of the Investment Grade Nonconvertible Corporate Bonds Level I
and the Investment Grade Nonconvertible Corporate Bonds Level II (each such
valuation being calculated based on the applicable Advance Rates) exceed 50% of
the value of Eligible Securities (such valuation being calculated based on the
applicable Advance Rates) at such time.

7.14 Use of Proceeds. The Parent Borrower will not request any Letter of Credit,
and the Parent Borrower shall not use, directly or, to the knowledge of the
Parent Borrower, indirectly, and shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not use, the proceeds
of any Letter of Credit (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in material violation of any Anti-Corruption Laws or (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state.

SECTION 8. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

8.01 Payments. Any Borrower shall (i) default in the payment when due of any
Unpaid Drawing, and such default shall continue for one or more Business Days
(ii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on any Unpaid Drawing or any Fees or
(iii) default, and such default shall continue for ten or more Business Days, in
the payment following notice or demand in respect of any other amounts owing
hereunder or under any other Credit Document; or

8.02 Representations, etc. Any representation, warranty or material statement
made or deemed made by any Borrower herein or in any other Credit Document or in
any certificate or material statement delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect as
of the time made or deemed made; or

8.03 Covenants. Any Borrower shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 6.01(d)(x), Section 6.05 (with respect to the first sentence of
Section 6.05 only), Section 6.10 or Section 7 (other than Section 7.01), or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 8.01 or clause (a) of this
Section 8.03) contained in this Agreement and such default shall continue
unremedied for a period of at least forty-five (45) days from the earlier of
(i) written notice to the Parent Borrower from the Administrative Agent or the
Required Lenders or (ii) the date on which an Authorized Officer of the Parent
Borrower has become aware of such default; or

 

43



--------------------------------------------------------------------------------

8.04 Default Under Other Agreements. (a) The Parent Borrower or any of its
Subsidiaries shall (i) default in any payment of principal or interest or of any
net termination obligation with respect to Indebtedness (other than the
Obligations) in excess of $125,000,000 for the Parent Borrower and its
Subsidiaries, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
any such default, event or condition arising solely out of the violation by the
Parent Borrower or any of its Subsidiaries of any covenant or agreement in any
way restricting the Parent Borrower’s or any such Subsidiary’s right or ability
to sell, pledge or otherwise dispose of Unrestricted Margin Stock), the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice of
acceleration, or any lapse of time prior to the effectiveness of any notice of
acceleration, is required) any such Indebtedness to become due prior to its
stated maturity; provided that no such default or other event or condition that
permits such holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause any such Indebtedness to become due
prior to its stated maturity shall be a Default or an Event of Default under
this Section 8.04(a)(ii), unless either (A) thirty (30) days have elapsed from
the first date such holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) were permitted to cause any such
Indebtedness to become due prior to its stated maturity and such holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) continue to be permitted on such thirtieth (30th) day to cause such
Indebtedness to become due prior to its stated maturity or (B) such holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) have caused such Indebtedness to become due prior to its stated
maturity; or (b) Indebtedness of the Parent Borrower or its Subsidiaries in
excess of $125,000,000 shall be declared to be due and payable other than in
accordance with the terms of such Indebtedness or required to be prepaid, other
than by a regularly scheduled required prepayment or as a mandatory prepayment
(unless such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default), prior
to the stated maturity thereof unless such Indebtedness is declared due and
payable, or required to be prepaid, solely by reason of the violation by the
Parent Borrower or any of its Subsidiaries of any covenant or agreement in any
way restricting the Parent Borrower’s or any such Subsidiary’s right or ability
to sell, pledge or otherwise dispose of Unrestricted Margin Stock; or

8.05 Bankruptcy, etc. The Parent Borrower or any of its Material Bankruptcy
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against the Parent Borrower or any of its Material Bankruptcy
Subsidiaries and the petition is not controverted within ten (10) days, or is
not dismissed within sixty (60) days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Parent Borrower or any of
its Material Bankruptcy Subsidiaries; or the Parent Borrower or any of its
Material Bankruptcy Subsidiaries commences (including by way of

 

44



--------------------------------------------------------------------------------

applying for or consenting to the appointment of, or the taking of possession
by, a rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, supervision, conservatorship or similar law of any jurisdiction
or the Bermuda Companies Law whether now or hereafter in effect relating to the
Parent Borrower or any of its Material Bankruptcy Subsidiaries; or any such
proceeding is commenced against the Parent Borrower or any of its Material
Bankruptcy Subsidiaries to the extent such proceeding is consented to by such
Person, and remains undismissed for a period of sixty (60) days; or the Parent
Borrower or any of its Material Bankruptcy Subsidiaries is adjudicated insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent Borrower or any of its Material Bankruptcy
Subsidiaries suffers any appointment of any conservator or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of sixty (60) days; or the Parent Borrower or any of its Material
Bankruptcy Subsidiaries makes a general assignment for the benefit of creditors;
or any corporate action is taken by the Parent Borrower or any of its Material
Bankruptcy Subsidiaries for the purpose of effecting any of the foregoing; or

8.06 ERISA. (a) Subject to the ultimate proviso to this Section 8.06, an event
or condition of the types described in (i) through (iv), as follows, shall occur
or exist with respect to any Plan or Multiemployer Plan or Foreign Pension Plan:
(i) any reportable event, as defined in subsections (c)(1), (2), (5) and (6),
and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan, (ii) the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan under a distress termination
or the distress termination of any Plan, (iii) the institution by PBGC of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by the Parent
Borrower, any of its Subsidiaries or any of its ERISA Affiliates of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan, (iv) the receipt by the Parent Borrower, any of its
Subsidiaries or any of its ERISA Affiliates of notice from a Multiemployer Plan
that the Parent Borrower, any of its Subsidiaries or any of its ERISA Affiliates
has incurred withdrawal liability under Section 4201 of ERISA in excess of
$5,000,000 or that such Multiemployer Plan is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA whereby a deficiency or additional
assessment is levied or threatened to be levied against a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, (v) the institution of a proceeding
by a fiduciary of any Plan or Multiemployer Plan against the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates to enforce Section 515 or
4219(c)(5) of ERISA, which proceeding is not dismissed within thirty (30) days;
and (vi) that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that the Parent Borrower or
any Subsidiary of the Parent Borrower may incur any material liability pursuant
to any Foreign Pension Plan,

(b) Subject to the ultimate proviso to this Section 8.06, a Borrower, any of its
Subsidiaries or any of its ERISA Affiliates shall fail to pay when due any
material amount which they shall have become liable to pay to the PBGC or to a
Plan or a Multiemployer Plan under Title IV of ERISA, or

 

45



--------------------------------------------------------------------------------

(c) Subject to the ultimate proviso to this Section 8.06, a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated;

provided that, in any of the foregoing cases in clauses (a), (b) and (c) of this
Section 8.06, as a result of such event or condition, together with all such
other events or conditions, the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates shall be reasonably likely in the opinion of the general
counsel of such Borrower to (i) in the case of the foregoing clauses (a) and
(b) of this Section 8.06, incur a liability to a Plan, a Multiemployer Plan, a
Foreign Pension Plan or PBGC (or any combination of the foregoing) or (ii) in
the case of the foregoing clause (c) of this Section 8.06, incur a liability to
a Plan, Multiemployer Plan, a Foreign Pension Plan or PBGC (or any combination
of the foregoing), in each case under clause (i) or clause (ii), in excess of
$60,000,000; or

8.07 Judgments. One or more judgments or decrees for the payment of money shall
be entered against the Parent Borrower or any of its Subsidiaries involving a
liability, net of undisputed reinsurance, of $125,000,000 or more in the case of
any one such judgment or decree or in the aggregate for all such judgments and
decrees for the Parent Borrower and its Subsidiaries and any such judgments or
decrees shall not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

8.08 Insurance Licenses. Any one or more Insurance Licenses of the Parent
Borrower or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, nonrenewal or other
action would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; or

8.09 Parent Borrower Guaranty. The Parent Borrower Guaranty shall terminate or
cease, in whole or part, to be a legally valid and binding obligation of the
Parent Borrower, or the Parent Borrower, or any Person acting for or on behalf
of the Parent Borrower, shall contest such validity or binding nature of the
Parent Borrower Guaranty, or any other Person shall assert any of the foregoing;
or

8.10 Security Documents. (a) Any Security Document shall cease (other than
pursuant to the express terms thereof) to be in full force and effect, or any
Borrower or any Affiliate thereof shall so assert, or any Security Document
shall cease to give the Collateral Agent the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation, a
first priority security interest in, and Lien on, all of the Collateral subject
thereto, in favor of the Collateral Agent, superior to and prior to the rights
of all third Persons and subject to no other Liens other than as expressly
permitted under the Credit Documents), except to the extent resulting from the
Collateral Agent’s failure to file any Uniform Commercial Code financing
statements or other similar registrations provided to it or any other action by
the Collateral Agent releasing its Liens, terminating any Uniform Commercial
Code financing statements or terminating the Account Control Agreement (as
defined in the Security Agreement); or (b) any Borrower party to any Security
Document or any other pledgor thereunder shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to such Security Document; or

 

46



--------------------------------------------------------------------------------

8.11 Ownership. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Borrower,
except as otherwise specifically provided for in this Agreement (provided that
if an Event of Default specified in Section 8.05 shall occur with respect to any
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Commitment Fees shall forthwith become due and
payable without any other notice of any kind, (ii) declare the principal of, and
any accrued interest in respect of, all Obligations owing hereunder and under
the other Credit Documents to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower, (iii) give a Notice of
Non-Extension in respect of any Letter of Credit if permitted in accordance with
its terms, (iv) direct the applicable Borrower to pay (and the applicable
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 8.05, to pay) to the Administrative
Agent at the Payment Office an amount of cash to be held as security for the
respective Borrower’s reimbursement obligations in respect of all Letters of
Credit then outstanding which were issued for the account of such Borrower,
equal, when added to cash already held by the Administrative Agent or the
Collateral Agent as security for such reimbursement obligations, to the
aggregate Stated Amount of all such Letters of Credit at such time, provided
that all Eligible Securities held by the Collateral Agent or the Administrative
Agent as security for such reimbursement obligations are returned to such
Borrower concurrently with the payment of such cash, and/or (v) direct the
Collateral Agent to enforce any or all of the Liens and security interests
created pursuant to the Security Documents and/or exercise any of the rights and
remedies provided therein. Notwithstanding the foregoing, the Administrative
Agent shall have available to it all other remedies at law or equity, and shall
exercise any one or all of them at the request of the Required Lenders.

SECTION 9. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

“Account Control Agreement” shall mean an account control agreement
substantially in the form of Exhibit M hereto, dated as of the date of this
Agreement, among Deutsche Bank Trust Company Americas, as custodian, the
Grantors (as defined in the Security Agreement) from time to time party thereto
and the Collateral Agent, as amended, modified and supplemented and as in effect
from time to time.

“Additional Commitment” shall mean, for each Additional Lender, any commitment
provided by such Additional Lender pursuant to Section 1.14, in such amount as
agreed to by such Additional Lender in the respective Additional Commitment
Agreement; provided that on the Additional Commitment Date upon which an
Additional Commitment of any Additional Lender becomes effective, such
Additional Commitment of such Additional

 

47



--------------------------------------------------------------------------------

Lender shall (x) in the case of an existing Lender be added to (and thereafter
become a part of) the existing Commitment of such existing Lender for all
purposes of this Agreement as contemplated by Section 1.14 and (y) in the case
of a new Lender, be converted to a Commitment and become a Commitment for all
purposes of this Agreement as contemplated by Section 1.14.

“Additional Commitment Agreement” shall mean an Additional Commitment Agreement
substantially in the form of Exhibit I (appropriately completed).

“Additional Commitment Date” shall mean each date upon which an Additional
Commitment under an Additional Commitment Agreement becomes effective as
provided in Section 1.14.

“Additional Lender” shall have the meaning provided in Section 1.14(b).

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 10.09.

“Advance Rate” shall mean, for any category of cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than cash, the “Eligible Securities”), the percentage set forth opposite such
category of cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

Eligible Collateral/Advance Rate

 

Cash and Eligible Securities:

 

Advance Rate:2

Cash:

U.S. Dollars.

  100%

Time Deposits, CDs and Money Market Deposits:

Time deposits, certificates of deposit and money market deposits of any
commercial bank incorporated in the United States with a rating of at least
(i) AA- from Standard & Poor’s Ratings Services (“S&P”) and (ii) Aa3 from
Moody’s Investors Service, Inc. (“Moody’s”) and maturing within two years from
the date of acquisition.

  90%

 

2  Advance rates shall be based upon the value of Eligible Securities, which
shall be determined by a periodic mark-to-market to occur on a daily basis.
Notwithstanding the foregoing, (a) Eligible Securities shall be limited to
securities primarily cleared and settled within the United States and (b) if at
any time the securities of any single corporate or municipal issuer (or any
Affiliate thereof) represent more than 10% of the aggregate value of all cash
and Eligible Securities on the Borrowing Base Certificate then most recently
delivered to the Collateral Agent (in each case, multiplied by the applicable
Advance Rate), the value in excess of 10% shall be excluded from said Borrowing
Base.

 

48



--------------------------------------------------------------------------------

U.S. Government Securities:

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).

  With maturities of (x) two years or less from the date of acquisition, 95%,
(y) 3 to 10 years, 90% and (z) more than 10 years, 85%.

Agency Securities:

(i) Single-class mortgage participation certificates in book-entry form backed
by single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and the ultimate collection of
principal of which are guaranteed by the Federal Home Loan Mortgage Corporation
(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivative
securities); (ii) single-class mortgage pass-through certificates in book-entry
form backed by single-family residential mortgage loans, the full and timely
payment of interest at the applicable certificate rate and ultimate collection
of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages, collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities); and (iii) single-class fully modified pass-through
certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities), in each case rated at least (i) AA or the equivalent thereof by S&P
or (ii) Aa2 or the equivalent thereof by Moody’s.

  With maturities from the date of acquisition of (x) two years or less, 95%,
(y) more than two years and less than 10 years, 90% and (z) more than 10 years,
85%.

Investment Grade Municipal Bonds Level I:

Municipal bonds rated at least (i) AAA from S&P and (ii) Aaa from Moody’s and
maturing within five years from the date of acquisition

  90%

Investment Grade Municipal Bonds Level II:

Municipal bonds rated at least (i) AA- from S&P and (ii) Aa3 from Moody’s and
maturing within five years from the date of acquisition, but no higher than (x)
AA+ from S&P and (y) Aa1 from Moody’s.

  85%

 

49



--------------------------------------------------------------------------------

Investment Grade Nonconvertible Corporate Bonds Level I:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by the Depository Trust Company
(“DTC”) and rated at least (i) AA- from S&P and (ii) Aa3 from Moody’s (the
“Investment Grade Nonconvertible Corporate Bonds Level I”).

  With maturities of (x) two years or less from the date of acquisition, 90% and
(y) three to ten years from the date of acquisition, 85%.

Investment Grade Nonconvertible Corporate Bonds Level II:

Nonconvertible corporate bonds that are publicly traded on a nationally
recognized exchange, eligible to be settled by DTC and rated at least (i) A-
from S&P and (ii) A3 from Moody’s, but no higher than (x) A+ from S&P and (y) A1
from Moody’s (the “Investment Grade Nonconvertible Corporate Bonds Level II”).

  80%

All other securities

  0%

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person, provided, that a Person shall not be deemed to be an
Affiliate solely as a result of a title or position held by such Person. A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power (i) solely for purposes of Section 7.08, to
vote 10% or more of the actual voting power for the election of directors of
such corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Aggregate Multicurrency Letter of Credit Limit” shall mean $150,000,000, as
such amount may be increased as provided for in Section 1.14.

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

“AHI” shall mean ARMtech Holdings, Inc., a corporation organized under the laws
of the State of Delaware.

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, and other laws, rules and regulations of any
jurisdiction applicable to the Parent Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” shall mean the financial recordkeeping and
reporting requirements of Bermuda, the United States, the United Kingdom and any
other jurisdiction of organization of any Borrower, including the money
laundering statutes of any such jurisdiction.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative

 

50



--------------------------------------------------------------------------------

authority or agency located in (x) each state in which such Regulated Insurance
Company is domiciled or (y) to the extent asserting regulatory jurisdiction over
such Regulated Insurance Company, the insurance department, authority or agency
in each state in which such Regulated Insurance Company is licensed, and shall
include any Federal insurance regulatory department, authority or agency that
may be created and that asserts regulatory jurisdiction over such Regulated
Insurance Company.

“Assignment Agreement” shall mean an assignment agreement in the form of
Exhibit G (appropriately completed).

“Authorized Officer” shall mean, in respect of any Borrower, (a) any Director,
(b) any Secretary or (c) any other senior officer of such Borrower designated as
such in writing by such Borrower to, and found acceptable by, the Administrative
Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 8.05.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” at any time shall mean the highest of (x)  1⁄2 of 1% in excess of
the Federal Funds Effective Rate, (y) the Prime Lending Rate as in effect from
time to time and (c) the Eurodollar Rate applicable for an interest period of
one month plus 1%; provided that at no time shall the Base Rate be less than 0%
per annum.

“Bermuda Companies Law” shall mean the Companies Act 1981 (as amended) of
Bermuda and other relevant Bermuda law.

 

51



--------------------------------------------------------------------------------

“Borrower” or “Borrowers” shall mean the Parent Borrower, the Initial Designated
Subsidiary Borrowers and each Person which is designated as a Designated
Subsidiary Borrower after the Effective Date in accordance with Section 1.13
and, in each case, as to which no Termination Letter has been delivered to the
Administrative Agent. For the purposes of Sections 4, 5, 6, 7 and 8 (including
the defined terms used therein) any reference to “Borrower” or “Borrowers” shall
also mean, and include, the Parent Borrower in its capacity as guarantor under
Section 12.

“Borrowing Base” shall mean, at any time, and in respect of each Borrower, the
aggregate amount of cash and Eligible Securities held in the Collateral Accounts
applicable to such Borrower under the Security Agreement at such time multiplied
in each case by the respective Advance Rates for cash and such Eligible
Securities; provided that (a) all cash and Eligible Securities in respect of any
Borrowing Base shall only be included in such Borrowing Base to the extent the
same are subject to a first priority perfected security interest in favor of the
Collateral Agent pursuant to the Security Documents and (b) Eligible Securities
which are subject to a securities lending arrangement shall not be included in a
Borrowing Base.

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit J hereto.

“Business Day” shall mean any day, excluding Saturday, Sunday and any day which
shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than ninety (90) days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P1 or the equivalent thereof by Moody’s and in each case maturing not more
than one year after the date of acquisition by such Person, (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

“Change of Control” shall mean the occurrence of any of the following events or
conditions: (a) any Person or group of Persons (as used in Sections 13 and 14 of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder), shall have become the beneficial owner (as defined in rules
promulgated by the SEC) of more than 35% of the voting securities of the Parent
Borrower; or (b) a majority of the members of the Parent Borrower’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.

 

52



--------------------------------------------------------------------------------

“Claims” shall have the meaning provided in Section 11.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning provided in the Security Agreement.

“Collateral Account” shall have the meaning provided in the Security Agreement.

“Collateral Agent” shall have the meaning provided in the Security Agreement.

“Commitment” shall mean, with respect to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the heading “Commitment”, as the
same may be (x) reduced or terminated pursuant to Sections 2.02, 2.03 and/or 8,
(y) increased from time to time pursuant to Section 1.14 or (z) adjusted from
time to time as a result of assignment to or from such Lender pursuant to
Section 11.04(b).

“Commitment Expiration Date” shall mean March 23, 2021.

“Commitment Fee” shall have the meaning provided in Section 2.01(a).

“Commitment Fee Rate” shall mean, for any date, a rate per annum equal to
0.125%.

“Confidential Information” shall have the meaning provided in Section 11.14.

“Consolidated Indebtedness” shall mean, as of any date of determination, (i) all
Indebtedness for borrowed money of the Parent Borrower and its Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP plus
(ii) any Indebtedness for borrowed money of any other Person as to which the
Parent Borrower and/or any of its Subsidiaries has created a guarantee or other
Contingent Obligation (but only to the extent of such guarantee or other
Contingent Obligation). For the avoidance of doubt, “Consolidated Indebtedness”
shall not include any contingent obligations of any Person under or in
connection with letters of credit or similar facilities so long as no drawings
or payments have been made in respect thereof.

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Parent Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

“Consolidated Tangible Net Worth” shall mean, as of the date of any
determination, Consolidated Net Worth of the Parent Borrower and its
Subsidiaries on such date less the amount of all intangible items included
therein, including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, brand names and write-ups of
assets.

 

53



--------------------------------------------------------------------------------

“Consolidated Total Capital” shall mean, as of any date of determination, the
sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business, (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements or (z) trusts or similar arrangements related to
Insurance Contracts, Reinsurance Agreements or Retrocession Agreements. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Credit Documents” shall mean this Agreement, each Assignment Agreement, each
DSB Assumption Agreement, each Security Document, each Limited Fronting Lender
Agreement, each Specified Non-Continuing Lender Agreement and all other
documents, instruments and agreements entered into in connection herewith or
therewith.

“Custodian” shall mean Deutsche Bank Trust Company Americas, in its capacity as
custodian under the Credit Documents, together with any of its successors.

“Default” shall mean any event, act or condition which, with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect or any Lender to the extent such Lender (or any Person as to which
such Lender is, directly or indirectly, a subsidiary) shall become subject to a
Bankruptcy Event or a Bail-In Action.

“Designated Subsidiary Borrower” shall mean (a) ESI, (b) EUHC, (c) EWHL,
(d) EWIL, (e) ERCA, (f) EAIC, (g) EASIC, (h) AHI, (i) EHL, (j) ELL, (k) ECCL and
(m) each Person which is designated as an additional Designated Subsidiary
Borrower after the Effective

 

54



--------------------------------------------------------------------------------

Date in accordance with Section 1.13, and, in each case, as to which no
Termination Letter has been delivered to the Administrative Agent pursuant to
Section 1.13; provided however, a Person may be re-designated as an additional
Designated Subsidiary Borrower even though a Termination Letter had previously
been delivered with respect to it.

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have a material
direct or indirect financial interest in, or with respect to, such transaction.

“Dispositions” shall have the meaning provided in Section 7.02(b).

“Dollar” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“DSB Assumption Agreement” shall mean an assumption agreement in the form of
Exhibit H.

“EAIC” shall mean Endurance American Insurance Company, a corporation organized
under the laws of the State of Delaware.

“EASIC” shall mean Endurance American Specialty Insurance Company, a corporation
organized under the laws of the State of Delaware.

“ECCL” shall mean Endurance Corporate Capital Limited, a company organized under
the laws of England.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority and subject to the Bail-In Legislation, (b) any entity established in
an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or (c) any institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning set forth in Section 4.01 of this
Agreement.

“EHL” shall mean Endurance Holdings Limited, a company organized under the laws
of England.

“Eligible Securities” shall have the meaning provided in the definition of the
term Advance Rates.

 

55



--------------------------------------------------------------------------------

“ELL” shall mean Endurance at Lloyd’s Limited, a company organized under the
laws of England.

“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERCA” shall mean Endurance Reinsurance Corporation of America, a corporation
organized under the laws of the State of Delaware.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent Borrower or any of its Subsidiaries or
is under common control (within the meaning of Section 414(c) of the Code) with
the Parent Borrower or any of its Subsidiaries.

“ESI” shall mean Endurance Specialty Insurance Ltd., an exempted company
organized under the laws of Bermuda.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EUHC” shall mean Endurance U.S. Holdings Corp., a corporation organized under
the laws of the State of Delaware.

“Eurodollar Rate” shall mean with respect to any interest period, (i) the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such interest period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such interest period (provided that,
if the Screen Rate shall not be available at such time for such

 

56



--------------------------------------------------------------------------------

interest period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Rate shall be the Interpolated Rate at such time; provided
further that, if any such rate is less than 0%, such rate will be deemed to be
0%) divided (and rounded upward to the next whole multiple of 1/100 of 1%) by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).
“Interpolated Rate” shall mean, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) that exceeds the Impacted Interest Period,
in each case, at such time.

“Event of Default” shall have the meaning provided in Section 8.

“EWHL” shall mean Endurance Worldwide Holdings Limited, a company organized
under the laws of England.

“EWIL” shall mean Endurance Worldwide Insurance Limited, a company organized
under the laws of England.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of April 19, 2012 (as amended by that certain First Amendment thereto, dated as
of June 25, 2014), among the Parent Borrower, the subsidiary borrowers party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Existing Credit Documents” shall mean the Credit Documents, as defined in the
Existing Credit Agreement.

“Existing Fronted Letter of Credit” shall mean each letter of credit listed in
Part A of Annex VII, which Part A shall include each letter of credit issued
under the Existing Credit Agreement and outstanding immediately prior to the
Effective Date that is a “Tranche 1 Fronted Letter of Credit” (under and as
defined in the Existing Credit Agreement) and which is intended to be a Letter
of Credit hereunder.

“Existing Issuing Lender” shall mean each “Issuing Lender” (under and as defined
in the Existing Credit Agreement) that is the issuer of an Existing Fronted
Letter of Credit.

“Existing Lender Agreement” shall mean an Existing Lender Agreement
substantially in the form of Exhibit L (appropriately completed).

“Existing Letters of Credit” shall mean the Existing Non-Fronted Letters of
Credit and the Existing Fronted Letters of Credit.

 

57



--------------------------------------------------------------------------------

“Existing Non-Fronted Letter of Credit” shall mean each letter of credit listed
in Part B of Annex VII, which Part B shall include each letter of credit issued
under the Existing Credit Agreement and outstanding immediately prior to the
Effective Date that is a “Tranche 1 Non-Fronted Letter of Credit” (under and as
defined in the Existing Credit Agreement) and which is intended to be a Letter
of Credit hereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any U.S. or non-U.S. fiscal or regulatory legislation or rules
adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected in good faith by the Administrative
Agent); provided, however, that notwithstanding the rate calculated in
accordance with the foregoing, at no time shall the Federal Funds Effective Rate
be less than 0% per annum.

“Federal Reserve System” shall mean the Federal Reserve System of the United
States of America.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 2.01.

“Financial Statement Delivery Date” shall mean each date upon which the
respective officer’s certificate is delivered pursuant to Section 6.01(c)
(together with the related financial statements pursuant to Section 6.01(a)).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Fronted Letter of Credit” shall mean any Letter of Credit issued by an Issuing
Lender in reliance on the agreements of the other Lenders set forth in
Section 1.09.

“Fronted Letter of Credit Fee” shall have the meaning provided in
Section 2.01(b).

 

58



--------------------------------------------------------------------------------

“Fronted Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication (i) the aggregate Stated Amount of all Fronted Letters of
Credit plus (ii) the aggregate amount of all Unpaid Drawings in respect of all
Fronted Letters of Credit.

“GAAP” shall mean generally accepted accounting principles in the United States
of America; it being understood and agreed that determinations in accordance
with GAAP for purposes of Section 7, including defined terms as used therein,
are subject (to the extent provided therein) to Section 11.07(a).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any Applicable Insurance Regulatory Authority.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Lenders, the Non-Continuing
Lenders, the Issuing Agent and, with respect to any amounts owing in respect of
any Existing Letters of Credit, (x) in the case of any Existing Non-Fronted
Letters of Credit, the Original Lenders (solely until such time that such
Existing Non-Fronted Letters of Credit have been amended to replace the Original
Lenders pursuant to the terms hereof and all amounts owing to such Original
Lenders under Sections 1.03 and 1.08 and all interest related thereto shall have
been paid in full) and (y) in the case of any Existing Fronted Letters of
Credit, the Existing Issuing Lenders (in the case of any Non-Continuing Existing
Issuing Lender, solely until such time that the related Specified Existing
Fronted Letters of Credit have been replaced and canceled pursuant to the terms
hereof and all amounts owing to such Non-Continuing Existing Issuing Lenders
under Sections 1.03 and 1.09 and all interest related thereto shall have been
paid in full).

“Immaterial Subsidiary” shall mean any Subsidiary of the Parent Borrower (other
than a Borrower) that, as of the date of the most recent financial statements
required to be delivered pursuant to Section 6.01(a) or (b), (i) does not have
individual total assets or total written premiums in excess of 5.00% of the
total assets or gross written premiums, respectively, of the Parent Borrower and
its Subsidiaries on a consolidated basis and (ii) when taken together with all
other Immaterial Subsidiaries does not have total assets or total written
premiums, respectively, of the Parent Borrower and its Subsidiaries on a
consolidated basis (when combined with the assets or written premiums,
respectively, of all other Immaterial Subsidiaries) in excess of 10.00%.

“Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of a type
referred to in clauses (i) through (iii) or (v) through (vii) of this definition
of a second Person secured by any Lien on any property owned by such first
Person, whether or not such Indebtedness has been assumed, (v) all capitalized
lease obligations of such Person, (vi) all obligations of such Person under
Interest Rate Protection Agreements (determined on a net basis) and (vii) all
Contingent Obligations of such Person with respect to any of the foregoing;
provided that, Indebtedness

 

59



--------------------------------------------------------------------------------

shall not include (x) trade payables (including payables under insurance
contracts and reinsurance payables) and accrued expenses, in each case arising
in the ordinary course of business, (y) obligations with respect to Policies and
(z) Preferred Securities.

“Index Debt” shall mean the senior, unsecured, long-term indebtedness for
borrowed money of the Parent Borrower that is not guaranteed by any other Person
or subject to any other credit enhancement.

“Initial Designated Subsidiary Borrowers” shall mean those Designated Subsidiary
Borrowers set forth in clauses (a) through (k), inclusive, of the definition
thereof.

“Insurance Business” shall mean one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Licenses” shall mean, with respect to each Regulated Insurance
Company, licenses (including, without limitation, licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business held by such
Regulated Insurance Company.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Intermediate Holding Companies” shall mean, collectively, (w) EUHC, (x) EHL,
(y) AHI and (z) any other Subsidiary of the Parent Borrower that is designated
as an additional Designated Subsidiary Borrower after the Effective Date and is
a “holding company” (i.e. such Designated Subsidiary Borrower does not own any
material assets other than the equity interests of its direct Subsidiaries) and
is a direct or indirect parent of another Designated Subsidiary Borrower that is
not an Intermediate Holding Company.

“Investment Grade Nonconvertible Corporate Bonds Level I” shall have the meaning
provided in the definition of “Advance Rate” set forth herein.

“Investment Grade Nonconvertible Corporate Bonds Level II” shall have the
meaning provided in the definition of “Advance Rate” set forth herein.

“Issuing Agent” shall mean JPMorgan Chase Bank, N.A.

“Issuing Lender” shall mean any Lender that agrees, in such Lender’s sole
discretion, to become an Issuing Lender under Section 1; provided that (x) at no
time shall any Lender be obligated to become an Issuing Lender and (y) at no
time shall any Lender that is an Issuing Lender with respect to any Fronted
Letter of Credit be obligated to issue any other Fronted Letter of Credit (the
issuance of which shall, in each case, be in the sole discretion of the
applicable Issuing Lender).

 

60



--------------------------------------------------------------------------------

“Legal Requirements” shall mean all applicable laws, rules and regulations made
by any governmental body or regulatory authority (including, without limitation,
any Applicable Insurance Regulatory Authority) having jurisdiction over the
Parent Borrower or a Subsidiary of the Parent Borrower.

“Lender” shall have the meaning provided in the first paragraph of this
Agreement. As the context requires, “Lenders” shall include each Limited
Fronting Lender.

“Lender Default” shall mean a Lender having notified the Administrative Agent
and/or the applicable Borrower that it does not intend to comply with its
obligations under Section 1, unless such refusal or notification indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to comply with its obligations under Section 1 has not been
satisfied and has not been waived by the Lenders in accordance with
Section 11.11.

“Letter of Credit” shall have the meaning provided in Section 1.01(a).

“Letter of Credit Fee” shall have the meaning provided in Section 2.01(b).

“Letter of Credit Fee Rate” shall mean, for any date, a rate per annum equal to
0.400%.

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication (i) the aggregate Stated Amount of all Letters of Credit plus
(ii) the aggregate amount of all Unpaid Drawings in respect of all Letters of
Credit.

“Letter of Credit Request” shall have the meaning provided in Section 1.02(a).

“Letter of Credit Supportable Obligations” shall mean obligations of the Parent
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

“Leverage Ratio” shall mean the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Total Capital.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any understanding or agreement to repurchase any property or assets
sold by the Parent Borrower or any of its Subsidiaries (including sales of
accounts receivable or notes with recourse to the Parent Borrower or any of its
Subsidiaries), or the assignment of any right to receive income, or the filing
of any financing statement under the UCC or any other similar notice under any
similar recording or notice statute relating to any property.

“Limited Fronting Lender” shall mean any Lender, to the extent that such Person
agrees (in its sole and absolute discretion) to be an issuer with respect to any
Non-NAIC Approved Bank’s Percentage of Letter of Credit Outstandings during the
period that such Non-NAIC Approved Bank is a Non-NAIC Approved Bank, all
pursuant to a Limited Fronting Lender Agreement.

 

61



--------------------------------------------------------------------------------

“Limited Fronting Lender Agreement” shall mean a limited fronting lender
agreement, among any Lender, as a Limited Fronting Lender and any Non-NAIC
Approved Bank from time to time party thereto, upon such terms and conditions as
such parties may agree, as amended, modified and supplemented and as in effect
from time to time.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean, (i) a material adverse effect on the
business, operations or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (ii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing Agent, the Issuing Lenders or the Lenders under the Credit Documents,
(y) the ability of any Borrower to perform its payment obligations under the
Credit Documents to which it is a party or (z) the legality, validity or
enforceability of any Credit Document.

“Material Bankruptcy Subsidiary” shall mean any Subsidiary of the Parent
Borrower other than an Immaterial Subsidiary.

“Material Subsidiary” shall mean any Subsidiary of the Parent Borrower whose
(i) total assets or total written premiums exceed 10% of the total assets or
gross written premiums, respectively, of the Parent Borrower and its
Subsidiaries on a consolidated basis as of the most recent fiscal quarter end
and for the most recent fiscal quarter period, respectively, determined in
accordance with GAAP or (ii) gross written premiums of such Subsidiary are in
excess of $50,000,000.

“MNPI” shall have the meaning provided in Section 6.01(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
such Subsidiary or such ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

“NAIC” shall mean the National Association of Insurance Commissioners.

“NAIC Approved Bank” shall mean (a) any bank listed on the most current list of
banks approved by the Securities Valuation Office of the NAIC (the “NAIC Bank
List”) or (b) any Lender as to which its confirming bank is a bank listed on the
NAIC Bank List.

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, its preferred stock), capital in excess of par
or stated value of shares of its capital stock (including, without limitation,
its preferred stock), retained earnings and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the effects of Financial Accounting Statement No. 115.

 

62



--------------------------------------------------------------------------------

“Non-Continuing Existing Issuing Lender” shall mean each Person that is an
Existing Issuing Lender and is not a Lender hereunder on the Effective Date.

“Non-Continuing Lender” shall have the meaning provided in Section 1.15.

“Non-Continuing Lender Agreement” shall have the meaning provided in
Section 1.15.

“Non-Fronted Letter of Credit” shall mean any Letter of Credit other than a
Fronted Letter of Credit.

“Non-NAIC Approved Bank” shall mean, at any time, any Lender that is not an NAIC
Approved Bank.

“Notice of Non-Extension” shall have the meaning provided in Section 1.05.

“Notice Office” shall mean JPMorgan Chase Bank, N.A., 131 S. Dearborn Street,
5th Floor, Chicago, Illinois 60603, Attn: Standby Letters of Credit, or such
other office as the Administrative Agent may designate to the Parent Borrower
and the Lenders from time to time.

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Collateral Agent, the Issuing Agent, any Issuing
Lender or any Lender pursuant to the terms of this Agreement or any other Credit
Document.

“Optional Currency” shall mean (x) euros, and British pounds sterling, (y) to
the extent generally available to all Lenders, Canadian dollars, Australian
dollars and Japanese yen (or other currencies as are requested by a Borrower and
reasonably acceptable to all applicable Lenders) and (z) solely with respect to
any Fronted Letter of Credit, Renminbi.

“Original Issuing Agent” shall mean the Issuing Agent, as defined in the
Existing Credit Agreement.

“Original Lenders” shall mean each Person which was a “Tranche 1 Lender” under,
and as defined in, the Existing Credit Agreement immediately prior to the
termination thereof on the Effective Date.

“Overnight Eurodollar Rate” shall mean, with respect to any day in any period
during which a reimbursement obligation in respect of any Letter of Credit
denominated in an Optional Currency is outstanding, (i) the offered quotations
by JPMorgan Chase Bank, N.A. to first-class banks in the New York interbank
market (or such other market in which JPMorgan Chase Bank, N.A. customarily
deals at such time) for deposits in such Optional Currency of amounts in same
day funds approximately comparable to such reimbursement obligations with a
maturity of the next Business Day determined as of 10:00 A.M. (New York time)
(or, if later, the time on such day on which such reimbursement obligation
arose) on such day (or if such day is

 

63



--------------------------------------------------------------------------------

not a Business Day, the next preceding Business Day) divided (and rounded upward
to the next whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) applicable to any member bank of the Federal Reserve System in respect
of “Eurocurrency liabilities” as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the Overnight Eurodollar Rate be less than 0% per annum.

“Parent Borrower” shall have the meaning provided in the first paragraph of this
Agreement. For the purposes of Sections 4, 5, 6, 7 and 8 (including the defined
terms used therein) any reference to “Parent Borrower” shall also mean, and
include, the Parent Borrower in its capacity as a guarantor under Section 12.

“Parent Borrower Guaranteed Obligations” shall mean all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit and Existing
Letters of Credit issued for the account of any Designated Subsidiary Borrower
(or any entity that was a Designated Subsidiary Borrower at the time of such
issuance), together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities (including, without limitation, indemnities, fees
and interest thereon) of any Designated Subsidiary Borrower (or any entity that
was a Designated Subsidiary Borrower) to any Lender, the Administrative Agent,
the Collateral Agent, any Issuing Lender, the Issuing Agent, any Non-Continuing
Lender and, with respect to any Existing Letters of Credit, (x) in the case of
any Existing Non-Fronted Letters of Credit, the Original Lenders (solely until
such time that such Existing Non-Fronted Letters of Credit have been amended to
replace the Original Lenders pursuant to the terms hereof and all amounts owing
to such Original Lenders under Sections 1.03 and 1.08 and all interest related
thereto shall have been paid in full) and (y) in the case of any Existing
Fronted Letters of Credit, the Existing Issuing Lenders (in the case of any
Non-Continuing Existing Issuing Lenders, solely until such time that the related
Specified Existing Fronted Letters of Credit have been replaced and canceled
pursuant to the terms hereof and all amounts owing to such Non-Continuing
Existing Issuing Lenders under Sections 1.03 and 1.09 and all interest related
thereto shall have been paid in full) now existing or hereafter incurred under,
arising out of or in connection with, this Agreement and each other Credit
Document pursuant to which any Designated Subsidiary Borrower is or was a party
and the due performance and compliance by any such Designated Subsidiary
Borrower with all the terms, conditions and agreements contained in this
Agreement and each such other Credit Document.

“Parent Borrower Guaranty” shall mean the guaranty of the Parent Borrower
provided in Section 12.

“Participant” shall have the meaning provided in Section 1.08(a).

“Participant Register” shall have the meaning set forth in Section 11.04(a).

 

64



--------------------------------------------------------------------------------

“Participating Issuer” shall mean, from time to time with respect to each Letter
of Credit, each Non-NAIC Approved Bank for whose Percentage of Letter of Credit
Outstandings a Limited Fronting Lender has agreed to be liable as an issuer.

“Patriot Act” shall have the meaning set forth in Section 11.17.

“Payment Office” shall mean the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., 131 S. Dearborn Street, 5th Floor, Chicago, Illinois 60603,
Attn: Standby Letters of Credit, Telephone: (Telephone (800) 634-1969), or such
other office as the Administrative Agent may designate to the Parent Borrower
and the Lenders from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” shall mean, at any time for each Lender, the percentage obtained by
dividing such Lender’s Commitment at such time by the Total Commitment then in
effect, provided that, if the Total Commitment has been terminated, the
Percentage of each Lender shall be determined by dividing such Lender’s
Commitment as in effect immediately prior to such termination by the Total
Commitment as in effect immediately prior to such termination (but also giving
effect to any assignments made in accordance with Section 11.04(b) after the
date on which the Total Commitment has terminated).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan.

“Policies” shall mean all insurance policies, annuity contracts, guaranteed
interest contracts and funding agreements (including riders to any such policies
or contracts, certificates issued with respect to group life insurance or
annuity contracts and any contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

“Preferred Securities” shall mean any preferred Equity Interests (or capital
stock) of such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common Equity Interests (or capital stock) of any other class of such Person.

“Prime Lending Rate” shall mean the rate which JPMorgan Chase Bank, N.A.
announces from time to time as its prime commercial lending rate, the Prime
Lending Rate to

 

65



--------------------------------------------------------------------------------

change when and as such prime commercial lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. JPMorgan Chase Bank, N.A. may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Borrower, in whole or
in part.

“Ratings” shall mean the ratings of the Index Debt by Moody’s and/or S&P.

“Register” shall have the meaning provided in Section 11.16.

“Regulated Insurance Company” shall mean any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Reinsurance Agreement” shall mean any agreement, contract, treaty, certificate
or other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

“REMIC” shall mean Real Estate Mortgage Investment Conduit.

“Replaced Lender” shall have the meaning provided in Section 1.12.

“Replacement Lender” shall have the meaning provided in Section 1.12.

“Required Lenders” shall mean, at any time, Lenders whose Commitments (or, after
the Commitments have terminated, such Lenders’ Percentages of the Letter of
Credit Outstandings) represent an amount greater than 50% of the Total
Commitment (or after the termination thereof, the Letter of Credit Outstandings
at such time).

“Restricted Margin Stock” shall mean Margin Stock owned by the Parent Borrower
or any of its Subsidiaries which represents not more than 25% of the aggregate
value (determined in accordance with Regulation U of the Board of Governors of
the Federal Reserve System), on a consolidated basis, of the property and assets
of the Parent Borrower and its Subsidiaries (including any Margin Stock) that is
subject to the provision of Sections 7.02 and 7.03.

 

66



--------------------------------------------------------------------------------

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself, or whose government is, the subject or target of country-wide,
region-wide or territory-wide Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the European Union, any European Union member state in which the
Parent Borrower or its Subsidiaries is located or Her Majesty’s Treasury of the
United Kingdom (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person more than 50% owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union, any European Union member state in which the Parent Borrower or its
Subsidiaries is located or Her Majesty’s Treasury of the United Kingdom.

“S&P” shall mean Standard & Poor’s Financial Services LLC and its successors.

“SAP” shall mean, with respect to any Regulated Insurance Company, the
accounting procedures and practices prescribed or permitted by the Applicable
Insurance Regulatory Authority of the state in which such Regulated Insurance
Company is domiciled; it being understood and agreed that determinations in
accordance with SAP for purposes of Section 7, including defined terms as used
therein, are subject (to the extent provided therein) to Section 11.07(a).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

“Section 3.04(b)(ii) Certificate” shall have the meaning provided in
Section 3.04(b)(ii).

“Secured Creditors” shall have the meaning provided in the Security Agreement.

 

67



--------------------------------------------------------------------------------

“Security Agreement” shall mean the pledge and security agreement substantially
in the form of Exhibit K hereto, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof.

“Security Documents” shall mean (i) the Security Agreement, (ii) the Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 6.13 of this Agreement and (iv) each other document,
agreement, certificate and/or financing statement, executed, delivered, made or
filed pursuant to the terms of the documents specified in foregoing clauses (i),
(ii) and (iii).

“Specified Existing Fronted Letter of Credit” shall mean each Existing Fronted
Letter of Credit issued by a Non-Continuing Existing Issuing Lender.

“Specified Non-Continuing Lender Agreement” shall mean a Non-Continuing Lender
Agreement entered into in connection with the replacement of a Lender in
accordance with Section 1.12 hereto.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could be met).

“Statutory Statements” shall mean, with respect to any Regulated Insurance
Company for any fiscal year, the annual or quarterly financial statements of
such Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% voting interest at the time for the board of
directors or equivalent body. Unless otherwise expressly provided, all
references to “Subsidiary” shall mean a Subsidiary of the Parent Borrower.

“Taxes” shall have the meaning provided in Section 3.04(a).

“Termination Date” shall mean the date upon which the Commitments have been
terminated, Unpaid Drawings have been repaid in full, all Letters of Credit have
expired or been terminated and all Obligations (other than indemnities described
in Section 11.12 which are not then owing) incurred hereunder or under any other
Credit Document have been paid in full.

“Termination Letter” shall have the meaning provided in the last paragraph of
Section 1.13.

“Total Commitment” shall mean the sum of the Commitments of each Lender.

 

68



--------------------------------------------------------------------------------

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (x) the Total Commitment then in effect less (y) the Letter of
Credit Outstandings at such time.

“UCC” shall mean the Uniform Commercial Code.

“Unpaid Drawings” shall have the meaning provided in Section 1.03(a).

“Unrestricted Margin Stock” shall mean any Margin Stock owned by the Parent
Borrower or any of its Subsidiaries which is not Restricted Margin Stock.

“U.S. Borrower” shall have the meaning provided in Section 3.04(b).

“U.S. Dollar Equivalent” shall mean, on any Business Day with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amounts of such other currency, based
upon the spot selling rate at which JPMorgan Chase Bank, N.A. offers to sell
such other currency for Dollars in the New York foreign exchange market at
approximately 10:00 A.M. New York time on such Business Day for delivery two
(2) Business Days later.

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.

SECTION 10. The Agents.

10.01 Appointment. Each Lender hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A. as Administrative Agent (such term as used in this
Section 10 to include JPMorgan Chase Bank, N.A., acting as Issuing Agent under
this Agreement and each applicable Letter of Credit) to act as specified herein
and in the other Credit Documents, and each such Lender hereby irrevocably
authorizes JPMorgan Chase Bank, N.A., as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Each Lender hereby further irrevocably
designates and appoints Deutsche Bank Trust Company Americas as Collateral
Agent, to act as specified herein and in the other Credit Documents, and each
such Lender hereby irrevocably authorizes Deutsche Bank Trust Company Americas,
as the Collateral Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and

 

69



--------------------------------------------------------------------------------

perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Each Secured Creditor that is not a
party to this Agreement shall be deemed to have appointed each of the
Administrative Agent and the Collateral Agent as its agent under the Credit
Documents in accordance with the terms of this Section 10 and to have
acknowledged that the provisions of this Section 10 apply to such Secured
Creditor mutatis mutandis as though it were a party hereto (and any acceptance
by such Secured Creditor of the benefits of this Agreement or any other Credit
Document shall be deemed an acknowledgment of the foregoing). Each Agent agrees
to act as such upon the express conditions contained in this Section 10.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither Agent shall have any duties or responsibilities, except those expressly
set forth herein or in the other Credit Documents, nor any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against such Agent. The provisions of this
Section 10 are solely for the benefit of the Agents and the Lenders, and no
Borrower shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
each Agent shall act solely as agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for any Borrower.

10.02 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement or any other Credit Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Neither Agent shall be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 10.03.

10.03 Exculpatory Provisions. Neither Agent nor any of their officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Parent Borrower or any of
its Subsidiaries or any of their respective officers contained in this
Agreement, any other Credit Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of the Parent Borrower or any of its Subsidiaries or any of
their respective officers to perform its obligations hereunder or thereunder.
Neither Agent shall be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Parent Borrower or any of its Subsidiaries. Neither Agent shall
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by such Agent to the
Lenders or by or on behalf of any Borrower to such Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of any extension of credit or of the
existence or possible existence of any Default or Event of Default.

 

70



--------------------------------------------------------------------------------

10.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile transmission,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

10.05 Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. In the event the Collateral Agent receives such a
notice, the Collateral Agent shall give prompt notice thereof to the
Administrative Agent. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

10.06 Non-Reliance. Each Lender expressly acknowledges that neither Agent nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
either Agent hereinafter taken, including any review of the affairs of the
Parent Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to each Agent that it has, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Parent Borrower and its Subsidiaries and
made its own decision to enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon either Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Parent

 

71



--------------------------------------------------------------------------------

Borrower and its Subsidiaries. Neither Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Parent Borrower or any
Subsidiary which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

10.07 Indemnification. Each Lender agrees to indemnify each Agent and Deutsche
Bank Trust Company Americas as Custodian, in each case in its capacity as such,
ratably according to its respective “percentages” as used in determining the
Required Lenders at such time from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against such Agent or the
Custodian, as the case may be, in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent or the Custodian, as the
case may be, under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Parent Borrower or any of
its Subsidiaries and without limiting any of their obligations to do so,
provided that no Lender shall be liable to such Agent or the Custodian, as the
case may be, for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the gross negligence or willful misconduct
of such Agent or the Custodian, as the case may be (as determined by a court of
competent jurisdiction in a final and non-appealable decision). If any indemnity
furnished to either Agent or the Custodian, as the case may be, for any purpose
shall, in the opinion of such Agent or the Custodian, as the case may be, be
insufficient or become impaired, such Agent or the Custodian, as the case may
be, may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The agreements
in this Section 10.07 shall survive the payment of all Obligations.

10.08 The Agents in Their Individual Capacities. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Parent Borrower and its Subsidiaries as though not acting as
an Agent hereunder. With respect to all Obligations owing to it, such Agent
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not such Agent, and the terms “Lender” and
“Lenders” shall include such Agent in its individual capacity.

10.09 Successor Agents. (a) Either the Administrative Agent or the Collateral
Agent (or both) may resign from the performance of all its respective functions
and duties hereunder and/or under the other Credit Documents at any time, in
each case by giving twenty (20) Business Days’ prior written notice to the
Lenders and the Borrowers.

(b) Upon such resignation of the Administrative Agent, the Required Lenders
shall, with the consent of the Parent Borrower (such consent not to be
unreasonably withheld), appoint from among the Lenders (other than a Defaulting
Lender) a successor Administrative Agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall include such

 

72



--------------------------------------------------------------------------------

successor agent effective upon its appointment, and the resigning Administrative
Agent’s rights, powers and duties as the Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

(c) Upon such resignation of the Collateral Agent, the Required Lenders shall,
with the consent of the Parent Borrower (such consent not to be unreasonably
withheld), appoint from among the Lenders (other than a Defaulting Lender) a
successor Collateral Agent for the Lenders, whereupon such successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, and the term
“Collateral Agent” shall include such successor agent effective upon its
appointment, and the resigning Collateral Agent’s rights, powers and duties as
the Collateral Agent shall be terminated, without any other or further act or
deed on the part of such former Collateral Agent or any of the parties to this
Agreement. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within twenty (20) Business Days after
the retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Lenders with the consent of the Parent
Borrower (such consent not to be unreasonably withheld), appoint a successor
Collateral Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Collateral Agent has been
appointed by either the Required Lenders or the retiring Collateral Agent and no
successor Collateral Agent shall have accepted such appointment within
forty-five (45) Business Days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Lenders with the consent of the Parent Borrower (such consent not to be
unreasonably withheld), petition a court of competent jurisdiction for the
appointment of a successor Collateral Agent under the Credit Documents.
Notwithstanding the foregoing, the Required Lenders may, with the consent of the
Parent Borrower (such consent not to be unreasonably withheld), or the Parent
Borrower may, appoint a successor to any successor Collateral Agent appointed
(whether court appointed or otherwise). After the retiring Collateral Agent’s
resignation hereunder as the Collateral Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under this Agreement.

SECTION 11. Miscellaneous.

11.01 Payment of Expenses, etc. The Parent Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Collateral Agent in connection with the negotiation, preparation, syndication,
execution, delivery and administration of the Credit Documents and the documents
and instruments referred to therein (including, without limitation, the
reasonable fees and disbursements of Simpson Thacher & Bartlett LLP (and local
counsel, as applicable) and of consultants and advisors to the Administrative
Agent and its counsel); (ii) whether or not the transactions herein contemplated
are consummated, pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Collateral Agent in connection with any amendment,
waiver or consent relating to this Agreement or any other Credit Document;
(iii) whether or not the transactions herein contemplated are consummated, pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent,

 

73



--------------------------------------------------------------------------------

the Collateral Agent and each of the Lenders and Issuing Lenders and the Issuing
Agent in connection with the enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and for each of the Lenders, each Issuing Lender and the
Issuing Agent); (iv) pay and hold each of the Agents, each of the Lenders, each
of the Issuing Lenders and the Issuing Agent harmless from and against any and
all present and future stamp and other similar taxes with respect to the
foregoing matters and save each of the Agents, each of the Lenders, each of the
Issuing Lenders and the Issuing Agent harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes; and (v) indemnify the Administrative Agent, the Collateral Agent, the
Issuing Agent, each Issuing Lender, each Lender, any Affiliate of the foregoing,
and their respective officers, directors, employees, representatives and agents
(each, an “indemnified person”) from and hold each of them harmless against any
and all losses, liabilities, penalties, claims, damages or expenses
(collectively, “Claims”) incurred by any of them as a result of, or arising out
of, or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Issuing Agent,
any Issuing Lender or any Lender is a party thereto) related to the entering
into and/or performance of any Credit Document or the use of the proceeds of any
extensions of credit hereunder or the consummation of any other transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of (A) the gross negligence or willful misconduct of the Person to be
indemnified or any of its controlled Affiliates or their respective directors,
officers, employees, partners, advisors or other representatives (as determined
by a court of competent jurisdiction in a final and non-appealable decision) or
(B) a material breach of any obligations under this Agreement or any other
Credit Document by the Person to be indemnified or any of its controlled
Affiliates or their respective directors, officers, employees, partners,
advisors or other representatives (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).

11.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and continuance of an Event of Default, each Lender
(including each Issuing Lender) is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to any
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
Issuing Lender (including, without limitation, by branches and agencies of such
Lender or Issuing Lender, as the case may be, wherever located) to or for the
credit or the account of any Borrower against and on account of the Obligations
and liabilities of any such Borrower to such Lender, Issuing Lender, or any
other Lender, as the case may be, under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations of
any such Borrower purchased by such Lender, Issuing Lender or any other Lender
pursuant to Section 11.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender or Issuing Lender, as the case may
be, shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Lender or each Issuing Lender,

 

74



--------------------------------------------------------------------------------

as the case may be, is hereby designated the agent of all other Lenders for
purposes of effecting set off pursuant to this Section 11.02 and each Borrower
hereby grants to each Lender or Issuing Lender for such Lender’s or Issuing
Lender’s own benefit and as agent for all other Lenders a continuing security
interest in any and all deposits, accounts or moneys of the Borrowers maintained
from time to time with such Lender or Issuing Lender, as applicable.

11.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered, if to a Borrower, at the address
specified opposite its signature below; if to any Lender, at its address
specified for such Lender on Annex II hereto; or, at such other address as shall
be designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed,
telecopied, cabled or sent by overnight courier and shall be effective when
received.

11.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Lenders (except pursuant to a transaction expressly permitted under
Section 7.02(a)(i)). Each Lender may at any time grant participations in any of
its rights hereunder to any bank or other financial institution; provided that
in the case of any such participation, except as provided in the second proviso
of this sentence, the participant shall not have any rights under this Agreement
or any of the other Credit Documents, including rights of consent, approval or
waiver (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to receive the
additional amounts under Sections 1.04 and 3.04 of this Agreement to, and only
to, the extent that such Lender would be entitled to such benefits if the
participation had not been entered into or sold; and provided, further, that no
Lender shall transfer, grant or assign any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) reduce the rate or extend the time of payment of Fees, or
extend or increase such participant’s participating interest in any Commitment
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment and that an
increase in any Commitment shall be permitted without the consent of any
participant if such participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement or any other Credit Document
except in accordance with the terms hereof and thereof. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the obligations under the Credit Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any obligations under any Credit Document) except to the extent that

 

75



--------------------------------------------------------------------------------

such disclosure is necessary to establish that such obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(b) Notwithstanding the foregoing, any Lender may assign all or a portion of its
rights and obligations hereunder to a NAIC approved bank or other financial
institution (unless otherwise agreed by the Parent Borrower and the
Administrative Agent) with the prior written consent of each of (i) the
Administrative Agent, (ii) the Issuing Agent and any Issuing Lender and (iii) so
long as no Default or Event of Default pursuant to Section 8.01(i), 8.01(ii) or
Section 8.05 has occurred and is continuing, the Parent Borrower (such consent,
in each case, not to be unreasonably withheld or delayed). No assignment of less
than all of a Lender’s rights and obligations hereunder pursuant to the
immediately preceding sentence shall, to the extent such transaction represents
an assignment to an institution other than one or more Lenders hereunder, be in
an aggregate amount less than the minimum of $5,000,000 unless otherwise agreed
to by the Administrative Agent and the Parent Borrower in writing and no
assignment shall be effective until all the then outstanding Non-Fronted Letters
of Credit are (A) amended or (B) returned by each respective beneficiary to the
Issuing Agent either for cancellation and/or to be exchanged for new or amended
Letters of Credit, which, in the case of (A) and (B), give effect to such
assignment. If any Lender so sells or assigns all or a part of its rights
hereunder, any reference in this Agreement to such assigning Lender shall
thereafter refer to such Lender and to the respective assignee to the extent of
their respective interests and the respective assignee shall have, to the extent
of such assignment (unless otherwise provided therein), the same rights and
benefits as it would if it were such assigning Lender. Each assignment pursuant
to this Section 11.04(b) shall be effected by the assigning Lender and the
assignee Lender executing an Assignment Agreement (appropriately completed). At
the time of any such assignment, (i) Annex I shall be deemed to be amended to
reflect the Commitments, if any, of the respective assignee (which shall result
in a direct reduction to the Commitments, if any, of the assigning Lender) and
of the other Lenders, (ii) all then outstanding Non-Fronted Letters of Credit
shall be returned by each respective beneficiary to the Issuing Agent either for
cancellation and/or to be exchanged for new or amended Letters of Credit to
reflect such assignment (it being understood that to the extent the respective
beneficiaries do not consent to such assignment, such assignment cannot occur)
and (iii) the Administrative Agent shall receive from the assigning Lender
and/or the assignee Lender or financial institution at the time of each
assignment the payment of a nonrefundable assignment fee of $3,500, provided
that such transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 11.16 hereof. At the
time of each assignment pursuant to this Section 11.04(b) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall provide to
the Borrowers and the Administrative Agent the appropriate Internal Revenue
Service forms (and, if applicable a Section 3.04(b)(ii) Certificate) described
in Section 3.04(b). Each Lender and each Borrower agrees to execute such
documents (including, without limitation, amendments to this Agreement and the
other Credit Documents) as shall be necessary to effect the foregoing. Promptly
following any assignment pursuant to this Section 11.04(b), the assigning Lender
shall promptly notify the Borrowers and the Administrative Agent thereof.

 

76



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Section 11.04, no transfer or
assignment of the interests or obligations of any Lender hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require any Borrower to file a registration statement with the SEC.

(d) Each Lender initially party to this Agreement hereby represents, and each
Person that becomes a Lender pursuant to an assignment permitted by clause
(b) above will upon its becoming party to this Agreement represent, that it is a
commercial lender, other financial institution or other “accredited investor”
(as defined in SEC Regulation D) which makes loans in the ordinary course of its
business or is acquiring the Commitments without a view to distribution of the
Commitments within the meaning of the federal securities laws, and that it will
make or acquire the Commitments for its own account in the ordinary course of
such business, provided that, subject to the preceding clauses (a) through (c),
the disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.

11.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, the Issuing Agent, any Issuing
Lender or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Borrower
and the Administrative Agent, the Collateral Agent, the Issuing Agent, any
Issuing Lender or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies which the Administrative Agent, the Collateral Agent,
the Issuing Agent, any Issuing Lender or any Lender would otherwise have. No
notice to or demand on any Borrower in any case shall entitle such Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent, the Issuing Agent or any Issuing Lender or the Lenders to any other or
further action in any circumstances without notice or demand.

11.06 Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of each Borrower in respect of any
Obligations of such Borrower, it shall distribute such payment to the Lenders
(other than any Lender that has consented in writing to waive its pro rata share
of such payment and subject to the provisions in this Agreement regarding
Limited Fronting Lenders) pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Unpaid
Drawings or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender (including in its capacity as a
Limited Fronting Lender) bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or

 

77



--------------------------------------------------------------------------------

warranty from the other Lenders an interest in the Obligations of the respective
Borrower to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount, provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

11.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP or SAP, as the case may be, consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Borrowers to the Lenders). In addition, except as otherwise
specifically provided herein, all computations determining compliance with
Section 7, including definitions used therein, shall utilize accounting
principles and policies in effect from time to time; provided that (i) if any
such accounting principle or policy (whether GAAP or SAP or both) shall change
after the Effective Date, the Borrowers shall give reasonable notice thereof to
the Administrative Agent and each of the Lenders and if within thirty (30) days
following such notice any Borrower, the Administrative Agent or the Required
Lenders shall elect by giving written notice of such election to the other
parties hereto, such computations shall not give effect to such change unless
and until this Agreement shall be amended pursuant to Section 11.11 to give
effect to such change, and (ii) if at any time the computations determining
compliance with Section 7 utilize accounting principles different from those
utilized in the financial statements then being furnished to the Lenders
pursuant to Section 6.01, such financial statements shall be accompanied by
reconciliation work-sheets.

(b) All computations of Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

(c) All references in this Agreement to amounts in Dollars shall include, unless
the context otherwise requires, amounts in Optional Currencies using the then
U.S. Dollar Equivalent thereof.

(d) Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, subject to any
restrictions on such amendments, restatements, extensions, supplements and other
modifications set forth herein or in any other Credit Document; and
(b) references to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law, rule or regulation.

11.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. (a) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT ISSUED UNDER THE LAWS
OF ENGLAND AND WALES AND THE LAWS OF OTHER JURISDICTIONS, AS AGREED TO BETWEEN
THE APPLICABLE BORROWER AND THE ISSUING LENDER IN ACCORDANCE WITH SECTION 1.01)
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY

 

78



--------------------------------------------------------------------------------

LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (OTHER THAN WITH RESPECT TO LETTERS OF CREDIT ISSUED UNDER THE LAWS OF
ENGLAND AND WALES IN ACCORDANCE WITH SECTION 1.01) MAY BE BROUGHT EXCLUSIVELY IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
BORROWER AND EACH LENDER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH BORROWER AND EACH LENDER HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH BORROWER OR SUCH LENDER,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID
COURTS, THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH BORROWER OR SUCH
LENDER. EACH BORROWER AND EACH LENDER FURTHER IRREVOCABLY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH BORROWER AND EACH LENDER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH BORROWER OR SUCH LENDER, AS THE CASE MAY BE, AT
ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 11.03 (OR IN THE CASE OF EACH
BORROWER, PURSUANT TO SECTION 11.08(D)), SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING. EACH BORROWER AND EACH LENDER, AS THE CASE MAY BE,
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY
WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(b) EACH BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

79



--------------------------------------------------------------------------------

(c) EACH BORROWER AND EACH LENDER HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE SHALL
LIMIT THE INDEMNITY OBLIGATIONS SET FORTH HEREIN, INCLUDING, WITHOUT LIMITATION,
IN SECTIONS 1.04, 3.04, 10.07 AND 11.01 (INCLUDING REIMBURSEMENT OF COSTS AND
EXPENSES).

(d) EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS ENDURANCE
SERVICES LIMITED, WITH OFFICES ON THE DATE HEREOF AT 4 MANHATTANVILLE ROAD, 3RD
FLOOR, PURCHASE, NY 10577, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE,
APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH BORROWER
AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

11.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Parent Borrower and the
Administrative Agent.

11.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

11.11 Amendment or Waiver. (a) Neither this Agreement nor any other Credit
Document (other than the Security Documents, as set forth below) nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by each Borrower
and the Required Lenders, provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender directly affected thereby,
(i) extend the required payment date of a reimbursement obligation in respect of
any Letter of Credit, or extend the Commitment Expiration Date, or extend the
stated expiration date of any Letter of Credit beyond the date occurring one
year after the Commitment Expiration Date, or reduce the principal amount of any
Unpaid Drawing, or reduce the amount or extend the time of payment of any Fee
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 11.07(a) shall not constitute a
reduction in the rate of interest or reduction in the amount of Fees for
purposes of this clause (i)), (ii) except as set forth in Section 1.14, increase
the Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a

 

80



--------------------------------------------------------------------------------

mandatory reduction in the Total Commitment shall not constitute a change in the
terms of any Commitment of any Lender), (iii) amend, modify or waive any
provision of this Section 11.11 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Commitments on the Effective Date), (iv) reduce any percentage specified in, or
otherwise modify, the definition of Required Lenders (it being understood that
(A) the Additional Commitments and (B) with the consent of the Required Lenders,
other additional extensions of credit pursuant to this Agreement, in each case,
may be included in the determination of the Required Lenders on substantially
the same basis as the Commitments are included on the Effective Date),
(v) release the Parent Borrower from its obligations under the Parent Borrower
Guaranty, or (vi) consent to the assignment or transfer by any Borrower of any
of its rights and obligations under this Agreement (except pursuant to a
transaction expressly permitted under Section 7.02(a)(i)); provided further,
that no such change, waiver, discharge or termination shall release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) from the Liens under all of the Security Documents without the
consent of each Lender. No Security Document may be changed, waived, discharged
or terminated unless each such change, waiver, discharge or termination is in
writing signed by each Borrower and the Required Lenders. No provision of
Section 10 or any other provision in any Credit Document relating to the rights
and/or obligations of the Administrative Agent, the Collateral Agent or the
Custodian may be amended without the consent of the Administrative Agent, the
Collateral Agent or the Custodian, as the case may be. No provision of Section 1
or any other provision in any Credit Document relating to the rights and/or
obligations of the Issuing Agent or the applicable Issuing Lender may be amended
without the consent of the Issuing Agent or the applicable Issuing Lender, as
the case may be.

(b) Notwithstanding anything to the contrary herein, the Commitments and Letter
of Credit Outstandings of a Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to this Section 11.11); provided, that this clause (b) shall not apply
to the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby.

11.12 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.04, 3.04, 10.07 and 11.01 shall survive the execution and delivery
of this Agreement and the repayment of the Obligations and the termination of
the Total Commitment.

11.13 [Reserved]

11.14 Confidentiality. Each Lender shall (i) hold all non-public information
(including, without limitation, all financial projections and analyses)
furnished by any Borrower in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender pursuant to the
requirements of this Agreement (“Confidential Information”) confidential,
(ii) use Confidential Information only for purposes related to this Agreement
and its position as a Lender hereunder and (iii) not disclose such Confidential
Information other than as provided herein; provided that any Lender and/or its
affiliates may disclose any such Confidential Information (A) as has become
generally available to the public

 

81



--------------------------------------------------------------------------------

other than as a result of disclosure in violation of this Section 11.14, (B) as
has become available to such Lender or any such affiliate on a non-confidential
basis from a source other than the Borrowers and their respective affiliates,
provided that the source is not known by such Lender to be prohibited from
transmitting such information to such Lender by a contractual, legal or
fiduciary obligation, (C) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body or self-regulatory body having or claiming to have jurisdiction or
oversight over such Lender and/or its affiliates, (D) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation or other judicial process (it being understood that, to the extent
reasonably practicable under the circumstances, each Borrower shall be given
prior notice and an opportunity to contest any proposed disclosure pursuant to
this clause (D)), (E) in order to comply with any law, order, regulation or
ruling applicable to such Lender and/or its affiliates, (F) subject to an
agreement to comply with the provisions of this Section, to any direct or
indirect counterparty to any swap agreement (or any professional advisor to such
counterparty) and (G) to any permitted prospective or actual syndicate member,
provided that such prospective or actual syndicate member agrees with the
respective assigning Lender to be bound by the provisions of this Section 11.14.
The provisions of this Section 11.14 shall survive any termination of this
Agreement.

11.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

11.16 Register. Each Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 11.16, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders. Failure to make any such recordation, or any error
in such recordation shall not affect the obligations any Borrower in respect of
such Commitments. With respect to any Lender, the transfer of the Commitments of
such Lender shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and prior to such recordation all amounts owing to the
transferor with respect to such Commitments shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments shall be recorded by the Administrative Agent on the Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment Agreement pursuant to Section 11.04(b). Each Borrower
agrees to indemnify the Administrative Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 11.16 (but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).

11.17 USA Patriot Act. Each Lender hereby notifies each Borrower that, pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.

 

82



--------------------------------------------------------------------------------

11.18 Termination. After the Termination Date, this Agreement shall terminate
(provided that all indemnities set forth herein shall survive such termination
in accordance with Section 11.12).

11.19 No Third Party Beneficiaries. Except as provided in this Section 11 with
respect to each indemnified person under the Credit Documents, any
Non-Continuing Lender and, with respect to any provisions relating to (x) the
Existing Non-Fronted Letters of Credit, the Original Lenders and (y) the
Existing Fronted Letters of Credit, the Existing Issuing Lenders, the Credit
Documents are not intended to and do not confer upon any person other than the
parties hereto any rights or remedies under the Credit Documents.

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

SECTION 12. Parent Borrower Guaranty.

12.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by the Parent Borrower from the issuance of the Letters of Credit, the
Parent Borrower hereby agrees with the Guaranteed Creditors as follows: the
Parent Borrower hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Parent Borrower
Guaranteed Obligations of each Designated Subsidiary Borrower (such term as used
in this Section 12 to include any entity that was a Designated Subsidiary
Borrower prior to the delivery of a Termination Letter with respect thereto) to
the Guaranteed Creditors. If any or all of the Parent Borrower Guaranteed
Obligations of any Designated Subsidiary Borrower to the Guaranteed Creditors
becomes due and payable hereunder, the Parent Borrower unconditionally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand,
together

 

83



--------------------------------------------------------------------------------

with any and all expenses which may be incurred by the Guaranteed Creditors in
collecting any of the Parent Borrower Guaranteed Obligations. This Parent
Borrower Guaranty is a guaranty of payment and not of collection. If a claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the Parent Borrower
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event the Parent Borrower agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
the Parent Borrower, notwithstanding any revocation of this Parent Borrower
Guaranty or any other instrument evidencing any liability of any Designated
Subsidiary Borrower, and the Parent Borrower shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

12.02 Bankruptcy. Additionally, the Parent Borrower unconditionally and
irrevocably guarantees the payment of any and all of the Parent Borrower
Guaranteed Obligations of each Designated Subsidiary Borrower hereunder to the
Guaranteed Creditors whether or not due or payable by any Designated Subsidiary
Borrower upon the occurrence of any of the events specified in Section 8.05 with
respect to such Designated Subsidiary Borrower, and unconditionally promises to
pay such indebtedness to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

12.03 Nature of Liability. The liability of the Parent Borrower hereunder is
exclusive and independent of any security for or other guaranty of the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower whether
executed by the Parent Borrower, any other guarantor or by any other party, and
the liability of the Parent Borrower hereunder is not affected or impaired by
(a) any direction as to application of payment by each Designated Subsidiary
Borrower or by any other party (other than a direction by the Guaranteed
Creditor receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Parent Borrower Guaranteed Obligations of each Designated Subsidiary Borrower,
or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Designated Subsidiary Borrower, or (e) any payment made to the Guaranteed
Creditors on the Parent Borrower Guaranteed Obligations which any such
Guaranteed Creditor repays to any Designated Subsidiary Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the Parent Borrower waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding or (f) any action or inaction of the type described in Section 12.05.

12.04 Independent Obligation. The obligations of the Parent Borrower under this
Section 12 are independent of the obligations of any other guarantor, any other
party or any Designated Subsidiary Borrower, and a separate action or actions
may be brought and prosecuted against the Parent Borrower whether or not action
is brought against any other guarantor, any other party or any Designated
Subsidiary Borrower and whether or not any other guarantor, any other party or
any Designated Subsidiary Borrower be joined in any such action or actions. The

 

84



--------------------------------------------------------------------------------

Parent Borrower waives, to the full extent permitted by law, the benefit of any
statute of limitations affecting its liability under this Section 12 or the
enforcement thereof. Any payment by any Designated Subsidiary Borrower or other
circumstance which operates to toll any statute of limitations as to any
Designated Subsidiary Borrower shall operate to toll the statute of limitations
as to the Parent Borrower.

12.05 Authorization. The obligations of the Parent Borrower under this
Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Parent
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and the Parent Borrower Guaranty herein made
shall apply to the Parent Borrower Guaranteed Obligations as so changed,
extended, renewed or altered;

(b) take and hold security for the payment of the Parent Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Parent
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

(c) exercise or refrain from exercising any rights against any Designated
Subsidiary Borrower or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Designated
Subsidiary Borrower or other obligors;

(e) settle or compromise any of the Parent Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Designated Subsidiary Borrower to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Designated Subsidiary Borrower to the Guaranteed Creditors
regardless of what liability or liabilities of any Designated Subsidiary
Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document or any of such other
instruments or agreements; and/or

 

85



--------------------------------------------------------------------------------

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Parent Borrower
from its liabilities under this Parent Borrower Guaranty.

12.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any Designated Subsidiary Borrower or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Parent Borrower Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

12.07 Subordination. Any indebtedness of any Designated Subsidiary Borrower now
or hereafter owing to the Parent Borrower is hereby subordinated to the Parent
Borrower Guaranteed Obligations of any Designated Subsidiary Borrower owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, no Designated Subsidiary Borrower shall make,
or be permitted to make, any payment to the Parent Borrower in respect of such
indebtedness owed to the Parent Borrower, but without affecting or impairing in
any manner the liability of the Parent Borrower under the other provisions of
this Parent Borrower Guaranty. Prior to the transfer by the Parent Borrower of
any note or negotiable instrument evidencing any of the indebtedness of any
Designated Subsidiary Borrower to the Parent Borrower, the Parent Borrower shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing, the
Parent Borrower hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Parent Borrower Guaranteed Obligations
have been irrevocably paid in full in cash.

12.08 Waiver. (a) The Parent Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against each Designated Subsidiary Borrower, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Designated Subsidiary Borrower, any other guarantor or any other party
or (iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
The Parent Borrower waives any defense based on or arising out of any defense of
any Designated Subsidiary Borrower, any other guarantor or any other party,
other than payment in full in cash of the Parent Borrower Guaranteed
Obligations, based on or arising out of the disability of each Designated
Subsidiary Borrower, any other guarantor or any other party, or the
unenforceability of the Parent Borrower Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Designated Subsidiary Borrower other than payment in full in cash of the Parent
Borrower Guaranteed Obligations. The Guaranteed Creditors may, at their
election, foreclose on any security held by the Administrative Agent, the
Collateral Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against any
Designated Subsidiary Borrower or any other party, or any security, without
affecting or impairing in any way the liability of the Parent Borrower hereunder
except to the extent the Parent Borrower Guaranteed Obligations have been paid
in full in cash. The Parent Borrower waives any defense arising out of any such
election by

 

86



--------------------------------------------------------------------------------

the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Parent Borrower against any Designated Subsidiary Borrower or any other
party or any security.

(b) The Parent Borrower waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Parent
Borrower Guaranty, and notices of the existence, creation or incurring of new or
additional Parent Borrower Guaranteed Obligations. The Parent Borrower assumes
all responsibility for being and keeping itself informed of each Designated
Subsidiary Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Parent Borrower
Guaranteed Obligations and the nature, scope and extent of the risks which the
Parent Borrower assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise the Parent Borrower of information known
to them regarding such circumstances or risks.

(c) The Parent Borrower warrants and agrees that each of the waivers set forth
above in this Section 12 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.

*             *             *

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

Address:         Waterloo House      ENDURANCE SPECIALTY HOLDINGS LTD.

100 Pitts Bay Road

Pembroke HM 08

Bermuda

               By:    /s/ Michael J. McGuire

Attention:

Telephone:

Facsimile:

 

Michael J. McGuire

+1 (441) 278-0943

+1 (441) 278-0493

       

Name: Michael J. McGuire

Title: Chief Financial Officer

Waterloo House      ENDURANCE SPECIALTY INSURANCE LTD.

100 Pitts Bay Road

Pembroke HM 08

Bermuda

               By:    /s/ Michael J. McGuire

Attention:

Telephone:

Facsimile:

 

Michael J. McGuire

+1 (441) 278-0943

+1 (441) 278-0493

       

Name: Michael J. McGuire

Title: Chief Financial Officer

4 Manhattanville Road

Purchase, NY 10577

     ENDURANCE U.S. HOLDINGS CORP. Attention:   Daniel S. Lurie      By:    /s/
Daniel S. Lurie

Telephone:

Facsimile:

 

+1 (914) 468-8009

+1 (914) 997-0331

       

Name: Daniel S. Lurie

Title: Secretary

1st Floor, 2 Minster Court

London, EC3R 7BB

United Kingdom

     ENDURANCE WORLDWIDE HOLDINGS LIMITED        By:    /s/ Daniel S. Lurie

Attention:

Telephone:

Facsimile:

 

Phil Rooke

+44 (0)20 7337 2830

+44 (0)20 7337 2900

       

Name: Daniel S. Lurie

Title: Secretary

       By:    /s/ Philip Rooke          

Name: Philip Rooke

Title: Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

1st Floor, 2 Minster Court

London, EC3R 7BB

United Kingdom

     ENDURANCE WORLDWIDE INSURANCE LIMITED        By:    /s/ Daniel S. Lurie
Attention: Telephone: Facsimile:  

Phil Rooke

+44 (0)20 7337 2830

+44 (0)20 7337 2900

       

Name: Daniel S. Lurie

Title: Secretary

       By:    /s/ Philip Rooke          

Name: Philip Rooke

Title: Director

1st Floor, 2 Minster Court

London, EC3R 7BB

United Kingdom

     ENDURANCE HOLDINGS LIMITED      By:    /s/ Daniel S. Lurie

Attention:

Telephone:

Facsimile:

 

Phil Rooke

+44 (0)20 7337 2830

+44 (0)20 7337 2900

       

Name: Daniel S. Lurie

Title: Secretary

       By:    /s/ Philip Rooke          

Name: Philip Rooke

Title: Director

1st Floor, 2 Minster Court

London, EC3R 7BB

United Kingdom

    

ENDURANCE AT LLOYD’S LIMITED

     By:    /s/ Graeme S.G. Tennyson

Attention:

Telephone:

Facsimile:

 

Phil Rooke

+44 (0)20 7337 2830

+44 (0)20 7337 2900

       

Name: Graeme S.G. Tennyson

Title: Secretary

       By:    /s/ Philip Rooke          

Name: Philip Rooke

Title: Director

1st Floor, 2 Minster Court

London, EC3R 7BB

United Kingdom

     ENDURANCE CORPORATE CAPITAL LIMITED      By:    /s/ Graeme S.G. Tennyson

Attention:

Telephone:

Facsimile:

 

Phil Rooke

+44 (0)20 7337 2830

+44 (0)20 7337 2900

       

Name: Graeme S.G. Tennyson

Title: Secretary

       By:    /s/ Philip Rooke          

Name: Philip Rooke

Title: Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

4 Manhattanville Road

Purchase, NY 10577

    

ENDURANCE REINSURANCE CORPORATION OF AMERICA

       By:    /s/ Daniel S. Lurie

Attention:

Telephone:

Facsimile:

 

Daniel S. Lurie

+1 (914) 468-8009

+1 (914) 997-0331

       

Name: Daniel S. Lurie

Title: Secretary

4 Manhattanville Road

Purchase, NY 10577

     ENDURANCE AMERICAN INSURANCE COMPANY

Attention:

Telephone:

Facsimile:

 

Daniel S. Lurie

+1 (914) 468-8009

+1 (914) 997-0331

     By:    /s/ Daniel S. Lurie          

Name: Daniel S. Lurie

Title: Secretary

4 Manhattanville Road

Purchase, NY 10577

     ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY Attention:   Daniel S. Lurie
     By:    /s/ Daniel S. Lurie

Telephone:

Facsimile:

 

+1 (914) 468-8009

+1 (914) 997-0331

       

Name: Daniel S. Lurie

Title: Secretary

7101 82nd Street

Lubbock, TX 79424

     ARMTECH HOLDINGS, INC. Attention:   Michael W. Jones      By:    /s/ Daniel
S. Lurie

Telephone:

Facsimile:

 

+1 (806) 473-0333

+1 (806) 473-0334

       

Name: Daniel S. Lurie

Title: Secretary

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Issuing Agent and

    a Lender

By:   /s/ Jamie S. Mintzer  

Name: Jamie S. Mintzer

Title: Vice President

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

    as a Lender

By:   /s/ Grainne Pergolini  

Name: Grainne Pergolini

Title: Managing Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A.,

    as a Lender

By:   /s/ Debra Basler  

Name: Debra Basler

Title: Managing Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

    BRANCH,

    as a Lender

By:   /s/ Jack Leong  

Name: Jack Leong

Title: Director

By:   /s/ Anthony F. Calabrese  

Name: Anthony F. Calabrese

Title: Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC,

    as a Lender

By:   /s/ Daven Popet  

Name: Daven Popet – P003

Title: Senior Vice President

By:   /s/ Erin Doherty  

Name: Erin Doherty – D006

Title: Assistant Vice President

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group

    Limited,

    as a Lender

By:   /s/ Robert Grillo  

Name: Robert Grillo

Title: Director

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

    as a Lender

By:   /s/ Robert Herder  

Name: Robert Herder

Title: Head of FIG Insurance North America

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

    as a Lender

By:   /s/ Kayode Sulola  

Name: Kayode Sulola

Title: Assistant Vice President

Executed in London, United Kingdom

 

[Endurance Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

 

DEUTSCHE BANK TRUST COMPANY

    AMERICAS,

    as a Collateral Agent

By:   /s/ Lucy Hsieh  

Name: Lucy Hsieh

Title: Assistant Vice President

By:   /s/ Rajesh Rampersaud  

Name: Rajesh Rampersaud

Title: Assistant Vice President

 

[Endurance Credit Agreement]